 



Exhibit 10.18

LIMITED LIABILITY COMPANY AGREEMENT

OF

EDUCATION FIRST MARKETING LLC

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

     This Table of Contents does not form part of the Agreement to which it is
attached but is inserted for convenience only.

                      Page ARTICLE I        
 
            FORMATION OF THE COMPANY        
 
           
Section 1.1.
  Formation of the Company     1  
Section 1.2.
  Name     1  
Section 1.3.
  Business of the Company     1  
Section 1.4.
  Location of Principal Place of Business     2  
Section 1.5.
  Agent for Service of Process     2  
Section 1.6.
  Term     2  
 
            ARTICLE II        
 
            DEFINITIONS        
 
           
Section 2.1.
  Definitions     2  
 
            ARTICLE III        
 
            CAPITAL CONTRIBUTIONS        
Section 3.1.
  Initial Capital Contributions     14  
Section 3.2.
  Additional Capital Contributions by the Members     14  
Section 3.3.
  Interest on Capital Contributions     14  
Section 3.4.
  Withdrawal and Return of Capital Contributions     14  
 
            ARTICLE IV        
 
            ALLOCATION OF NET INCOME AND NET LOSS        
Section 4.1.
  Allocation of Net Income and Net Loss     15  
Section 4.2.
  Other Allocation Provisions     15  
Section 4.3.
  Allocations for Income Tax Purposes     18  
Section 4.4.
  Withholding     19  
 
            ARTICLE V        
 
            DISTRIBUTIONS        
Section 5.1.
  Distributions     19  
Section 5.2.
  Tax Distributions     19  
Section 5.3.
  Periodic Mandatory Distributions     20  

 



--------------------------------------------------------------------------------



 



                      Page ARTICLE VI        
 
            POWERS, RIGHTS AND DUTIES OF THE MEMBERS        
Section 6.1.
  Powers and Duties     20  
Section 6.2.
  Limitations     20  
Section 6.3.
  Transactions with Affiliates     21  
Section 6.4.
  Nature and Validity of Transactions with Members and Affiliates     22  
Section 6.5.
  Exculpation     22  
Section 6.6.
  Expenses     22  
Section 6.7.
  Indemnification of Members     22  
 
            ARTICLE VII        
 
            OFFICERS, EMPLOYEES AND AGENTS OF THE COMPANY        
 
           
Section 7.1.
  Delegation of Authority     23  
Section 7.2.
  Powers of Officers Generally     25  
Section 7.3.
  Powers of the Chair     25  
Section 7.4.
  Powers of the President     25  
Section 7.5.
  Powers of the Treasurer     26  
Section 7.6.
  Powers of the Secretary     26  
Section 7.7.
  Powers of the Vice Presidents, Assistant Treasurers and Assistant Secretaries
    26  
Section 7.8.
  Appointment, Compensation, Resignation, and Removal     26  
Section 7.9.
  Books and Records     27  
Section 7.10.
  Access to Information     28  
Section 7.11.
  Fiscal Year     29  
Section 7.12.
  Company Funds     29  
Section 7.13.
  Limits on Power of Officers, Employees and Agents of the Company     29  
Section 7.14.
  Tax Matters Partner     33  
Section 7.15.
  Business Plan     34  
Section 7.16.
  Resolution of Legal Disputes and Policy Disagreements     35  
Section 7.17.
  Regulatory Inspection     36  
Section 7.18.
  Litigation and Claims Involving Members     36  
 
            ARTICLE VIII        
 
            INDEMNIFICATION OF OFFICERS, EMPLOYEES AND AGENTS; INSURANCE        
 
           
Section 8.1.
  Right to Indemnification     37  
Section 8.2.
  Right to Advancement of Expenses     37  
Section 8.3.
  Non-Exclusivity of Rights     37  
Section 8.4.
  Insurance     38  
Section 8.5.
  Indemnification of Employees and Agents        

ii



--------------------------------------------------------------------------------



 



                      Page

  of the Company     38  
 
            ARTICLE IX        
 
            TRANSFERS OF INTERESTS BY MEMBERS        
 
           
Section 9.1.
  General     38  
Section 9.2.
  Transfer of Interest of Members     38  
Section 9.3.
  Further Requirements     40  
Section 9.4.
  Consequences of Transfers Generally     41  
Section 9.5.
  Capital Account     42  
Section 9.6.
  Additional Filings     42  
 
            ARTICLE X        
 
            RESIGNATION OF MEMBERS;         TERMINATION OF COMPANY; LIQUIDATION
AND DISTRIBUTION OF ASSETS        
 
           
Section 10.1.
  Resignation of Members     42  
Section 10.2.
  Dutch Auction Procedure     42  
Section 10.3.
  Dissolution of Company     44  
Section 10.4.
  Distribution in Liquidation     45  
Section 10.5.
  Final Reports     46  
Section 10.6.
  Rights of Members     46  
Section 10.7.
  Deficit Restoration     46  
Section 10.8.
  Termination     47  
 
            ARTICLE XI        
 
            NOTICES AND VOTING        
Section 11.1.
  Notices     47  
Section 11.2.
  Voting     48  
 
            ARTICLE XII        
 
            BOARD OF REPRESENTATIVES        
 
           
Section 12.1.
  Number of Representatives; Power of Representatives     49  
Section 12.2.
  Removal of Representatives     49  
Section 12.3.
  Compensation of Representatives     49  
Section 12.4.
  Meetings of the Board     49  
 
            ARTICLE XIII        
 
            NON-SOLICITATION; NON-COMPETITION        
 
           
Section 13.1.
  Agreement not to Solicit     50  
Section 13.2.
  Agreement not to Compete     51  

iii



--------------------------------------------------------------------------------



 



                      Page
Section 13.3.
  Use of Customer Lists by Members     53  
Section 13.4.
  Offer of New Products and Services to the Company     54  
 
            ARTICLE XIV        
 
            MISCELLANEOUS        
 
           
Section 14.1.
  Entire Agreement     55  
Section 14.2.
  Governing Law, Arbitration, Specific Performance, Choice of Forum, Damages and
Expenses     55  
Section 14.3.
  Effect     59  
Section 14.4.
  Pronouns and Number     59  
Section 14.5.
  Captions     59  
Section 14.6.
  Partial Enforceability     59  
Section 14.7.
  Counterparts     59  
Section 14.8.
  No Third Party Beneficiaries     59  
Section 14.9.
  Certain Indemnification     59  
Section 14.10.
  Waiver of Partition     60  
Section 14.11.
  Amendments and Actions to be in Writing     60  

iv



--------------------------------------------------------------------------------



 



LIMITED LIABILITY COMPANY AGREEMENT

OF

EDUCATION FIRST MARKETING LLC

     LIMITED LIABILITY COMPANY AGREEMENT of EDUCATION FIRST MARKETING LLC (the
“Company”), dated as of September 9, 1996, between TCB Education First
Corporation, a Delaware corporation (“TCB Sub”), and Student Loan Marketing
Association, a government-chartered private corporation (“Sallie Mae”).

RECITALS

     WHEREAS, the parties hereto desire to form a limited liability company
under the Act (as defined below) for the purposes stated herein.

     NOW, THEREFORE, in consideration of the premises and covenants contained
herein, the parties hereto agree as follows:

ARTICLE I

FORMATION OF THE COMPANY

     Section 1.1. Formation of the Company. The Members (as defined below)
hereby form a limited liability company under the Act. The Members shall
accomplish all filing, recording, publishing and other acts necessary or
appropriate for compliance with all requirements for the formation and operation
of the Company as a limited liability company under this Agreement and the Act
and under all other laws of the State of Delaware and of all other jurisdictions
in which the Company may conduct business. The Company shall not be required to
deliver a copy of the Certificate (as defined below) or any amendments thereto
to any Member.

     Section 1.2. Name. The name of the Company is “Education First Marketing
LLC”.

     Section 1.3. Business of the Company. Subject to the limitations on the
activities of the Company otherwise specified in this Agreement, the Company may
engage in any activity or business in which a limited liability company may
lawfully engage under the Act; provided, however, that, notwithstanding any
other provision of this Agreement to the contrary, the Company shall under no
circumstances engage in any activity which is not legally permissible for a
national bank.

     Section 1.4. Location of Principal Place of Business.

 



--------------------------------------------------------------------------------



 



The location of the principal places of business of the Company are Florida and
New York or such other location as may be determined by a Majority in Interest
of the Members (as defined below). In addition, the Company may maintain such
other offices as may be determined by a Majority in Interest of the Members at
any other place or places within or without the State of New York.

     Section 1.5. Agent for Service of Process. The agent for service of process
in the State of Delaware shall be The Corporation Trust Company. The appropriate
Officers (as defined below) may, at any time, designate an additional agent or
agents to receive service of process on behalf of the Company.

     Section 1.6. Term. The term of the Company shall commence on the date
hereof, and shall continue until the Dissolution Date (as defined below), unless
either (a) the Company is earlier dissolved and terminated in accordance with
the provisions of this Agreement or (b) a Majority in Interest of the Members
agree in writing to the extension of the term of the Company.

ARTICLE II

DEFINITIONS

     Section 2.1. Definitions. Unless the context otherwise requires, the
following capitalized terms shall have the meanings indicated in this
Section 2.1:

     “Accountants” means such firm of independent public accountants as shall be
engaged by the Company (in accordance with Section 7.13) in connection with any
audit of any financial statements.

     “Act” means the Limited Liability Company Act, Chapter 434 of Title 6 of
the Delaware Code, 6 Del. Code §18-101 et seq., as in effect on the date hereof
and as it may be amended hereafter from time to time.

     “Adjusted Capital Account”, at any time, with respect to the Capital
Account of any Member shall equal the Member’s Capital Account at such time
(x) increased by the sum of (A) the amount of the Member’s share of partnership
minimum gain (as defined in Regulation Section 1.704-2(g)(1) and (3)), (B) the
amount of the Member’s share of partner nonrecourse debt minimum gain (as
defined in Regulation Section 1.704-2(i)(5)) and (C) any amount of the deficit
balance in its Capital Account the Member is obligated to restore on liquidation
of the Company pursuant to this Agreement or is treated as obligated to restore
pursuant to Regulation Section 1.704-1(b)(2)(ii)(c) and (y) decreased by

2



--------------------------------------------------------------------------------



 



reasonably expected adjustments, allocations and distributions described in
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6). This definition shall
be interpreted consistently with Regulation Section 1.704-1(b)(2)(ii)(d).

     “Affiliate” means, with respect to a specified Person, (i) any Person
directly or indirectly owning, controlling or holding with power to vote a
majority of the outstanding voting securities or other voting ownership
interests of the specified Person, (ii) any Person a majority of whose
outstanding voting securities or other voting ownership interests are directly
or indirectly owned, controlled or held with power to vote by the specified
Person, (iii) any Person directly or indirectly controlling, controlled by, or
under common control with the specified Person, (iv) a partnership in which the
specified Person is a general partner, (v) any officer or director of the
specified Person, and (vi) if the specified Person is an officer, director,
general partner or employee, any other entity for which the specified Person
acts in any such capacity.

     “Agreement” means this Limited Liability Company Agreement, as amended,
modified or supplemented from time to time.

     “Applicable Restrictions” has the meaning specified in Section 13.2(b).

     “Banking Approvals” means all consents, approvals and actions of, filings
with and notices to the Board of Governors of the Federal Reserve System, the
Office of the Comptroller of the Currency and any other federal or state
regulatory authority responsible for supervising banks or bank holding companies
necessary to permit Chase and the other parties to the Venture Agreements to
perform their obligations under this Agreement and the other Venture Agreements
and to consummate the transactions contemplated hereby and thereby.

     “Bankruptcy Law” means, with respect to any Person, (i) the Bankruptcy
Reform Act of 1978, as amended, and the rules and regulations promulgated
thereunder or (ii) any other law in any jurisdiction applicable to such Person
relating to bankruptcy, insolvency, reorganization, liquidation, dissolution,
arrangement or winding-up, or composition or readjustment of debts of such
Person.

     “Board” means the board of Representatives established pursuant to
Article XII.

     “Book Value” means, with respect to any Company Asset as of any date, such
Company Asset’s adjusted basis for Federal income tax purposes as of such date,
except that (i) the initial Book Value of a Company Asset contributed by a
Member to the

3



--------------------------------------------------------------------------------



 



Company (including a Company Asset deemed contributed as a result of a
constructive termination of the Company pursuant to Code Section 708(b)(1)(B))
shall be the Value of such Company Asset on the date of such contribution and
(ii) if the Book Value of a Company Asset has been determined pursuant to clause
(i) above, such Book Value shall thereafter be adjusted by the depreciation,
cost recovery and amortization attributable to such Company Asset assuming that
the adjusted basis of such Company Asset was equal to its Book Value determined
pursuant to the methodology described in Regulation Section
1.704-1(b)(2)(iv)(g)(3).

     “Borrower” means any borrower or cosigner on any Education Related Loan
which is owned (or is to be acquired pursuant to an existing agreement) by
either (i) the Company or the Trust or (ii) Chase or any of its Affiliates.

     “Business” means the business of (directly or indirectly) marketing
Education Related Loans and Other Approved Products and Services originated or
held by Chase and its Affiliates as contemplated by this Agreement and the
Venture Agreements.

     “Business Day” means any day (other than a Saturday, Sunday or legal
holiday in the State of New York) on which banks are open for business in the
State of New York.

     “Business Plan” means the Preliminary Business Plan, as the same may be
amended or modified by a Majority in Interest of the Members, the Initial
Business Plan and any other new or revised business plan which may be approved
from time to time by a Majority in Interest of the Members.

     “Business Policy” means any policy or policies covering the business and
affairs of the Company adopted from time to time by a Majority in Interest of
the Members, as the same may be amended or modified from time to time by a
Majority in Interest of the Members.

     “Capital Account” means, with respect to each Member, the account
established and maintained for such Member on the books of the Company in
compliance with Regulation Sections 1.704-1(b)(2)(iv) and 1.704-2, as amended.
Subject to the preceding sentence, each Member’s Capital Account will initially
equal the amount of cash and the Contribution Value of any property initially
contributed to the Company and, throughout the term of the Company, the Capital
Account of each Member will be (a) increased by (i) the amount of income and
gains allocated to such Member pursuant to Article IV and (ii) any cash or the
Contribution Value of any property subsequently contributed by such Member to
the Company pursuant to Article III, and (b) decreased by the amount of
(i) losses and deductions allocated to such Member pursuant to Article IV, and
(ii) the amount of cash

4



--------------------------------------------------------------------------------



 



and the Distribution Value of any other Company Asset distributed to such Member
by the Company.

     “Capital Contribution” means a contribution to the capital of the Company.

     “Capitalized Lease Obligations” of any Person means, as of any date as of
which the amount thereof is to be determined, the amount of the liability
capitalized or disclosed (or which should be capitalized or disclosed) in
accordance with generally accepted accounting principles consistently applied in
a balance sheet of such Person in respect of any lease of any property (whether
real, personal or mixed) by that Person as lessee which would, in conformity
with generally accepted accounting principles consistently applied, be required
to be accounted for as a capital lease on such Person’s balance sheet.

     “Cash Equivalents” shall mean (a) debt securities with maturities of
180 days or less from the date of acquisition thereof which are issued or fully
guaranteed or insured as to payment of principal and interest by the United
States of America or any agency thereof, (b) certificates of deposit with
maturities of 180 days or less from the date of acquisition thereof issued by
any United States commercial bank having capital and surplus in excess of
$500,000,000 and having senior debt rated A or better by Thomson BankWatch Inc.
or such other rating agency as may be agreed to by a Majority in Interest of the
Members; (c) commercial paper of a United States issuer rated at least either
A-1 by Standard & Poor’s Corporation or P-1 by Moody’s Investors Service, Inc.
with maturities of 180 days or less from the date of acquisition thereof; and
(d) money market mutual funds.

     “Certificate” means the Certificate of Formation of the Company, as
amended, modified or supplemented from time to time.

     “Chair” means the chair of the Board.

     “Chase” means The Chase Manhattan Corporation, a Delaware corporation, as
constituted on the Closing Date and any successor thereto.

     “Chase Trademarks” means the trademarks or service marks listed on Annex A
hereof.

     “Closing Date” means the later of (i) October 1, 1996 and (ii) the second
Business Day after the first date on which all necessary Banking Approvals are
received.

     “Code” means the Internal Revenue Code of 1986, as amended from time to
time (or any succeeding law).

5



--------------------------------------------------------------------------------



 



     “Commitment Lenders” has the meaning specified in Section 13.2(b)(v).

     “Company” means the limited liability company formed pursuant to this
Agreement under the name “Education First Marketing LLC”.

     “Company Asset” means any property or asset of the Company, and “Company
Assets” means the aggregate of all of the property and assets of the Company.

     “Contribution Value” means the Value of property (other than cash)
contributed by a Member to the Company (net of liabilities secured by such
contributed property that the Company is treated as assuming or taking subject
to pursuant to Section 752 of the Code).

     “Dissolution Date” means August 31, 2026, subject to extension as set forth
in Sections 1.6 and 10.3(a).

     “Distribution Value” of any Company Asset distributed by the Company to any
Member means the Value of such Company Asset (net of all liabilities that such
Member is treated as assuming or taking subject to in connection with such
distribution, pursuant to the provisions of Section 752 of the Code).

     “Dutch Auction Closing” has the meaning specified in Section 10.2(b).

     “Dutch Auction Event” means any of the following events or occurrences, if
either Member notifies the other Member that such event has occurred pursuant to
a written notice describing such event in reasonable detail (the “Dutch Auction
Event Notice”):

    (i) any governmental or regulatory authority informs the Company or any
Member that such authority or its senior staff has determined that the Company’s
Business or any of a Member’s Venture Interests or a Member’s relationship to
the Company violates applicable laws, rules or regulations, and any Member
believes that the determination is reasonably likely to be implemented or given
effect; provided, however, that the parties shall work together in good faith
for a period of 60 days after delivery of the Dutch Auction Event Notice (or, if
such period is not practicable under the circumstances, such shorter period as
may be necessary to avoid any violation of law or official sanction) either
(x) to persuade such authority or its senior staff that no such violation has
occurred or (y) to restructure the transactions contemplated hereby so that the
Company’s Business, the Member’s Venture Interests and the Member’s

6



--------------------------------------------------------------------------------



 



relationship to the Company do not violate applicable law, and no Dutch Auction
Event shall be deemed to have occurred until and unless such period passes
without either such result being achieved;

    (ii) there is a change in any applicable law, rule or regulation which would
alter the accounting treatment or capital cost of a Member’s continued ownership
of its Venture Interests in any way which would have a material adverse effect
on the value of the Interest to such Member; provided, however, that the parties
shall work together in good faith for a period of 60 days after delivery of the
Dutch Auction Event Notice (or, if such period is not practicable under the
circumstances, such shorter period as shall be practicable) to restructure the
transactions contemplated hereby so that such change would not have a material
adverse effect on the value of the Venture Interests to such Member, and no
Dutch Auction Event shall be deemed to have occurred until and unless such
period passes without such result being achieved;

    (iii) any license, permit, authorization, approval, registration, franchise
or similar consent granted or issued by any governmental or regulatory authority
necessary for the continuation of the Business or a material portion thereof or
for a Member’s continued ownership of its Interest is revoked, terminated,
canceled or suspended, and such revocation, termination, cancellation or
suspension (x) cannot be cured at reasonable cost and within a reasonable period
of time and (y) if not cured, would have a material adverse effect on the
Company, the Business or the value to a Member of its Interest;

    (iv) any Parent or other Affiliate of either Member (“the Breaching Member”)
materially breaches any of its obligations, covenants and agreements with
respect to the payment of money set forth in the Participation Agreements and
shall fail to cure such breach within five days after receipt of notification
thereof from the other Member (the “Non-Breaching Member”); provided, however,
that the foregoing shall not constitute a Dutch Auction Event unless the
Non-Breaching Member delivers a Dutch Auction Event Notice to the Breaching
Member; or

    (v) Sallie Mae delivers a Dutch Auction Event Notice to TCB Sub under the
circumstances described in the last sentence of Section 13.2(a).

     “Education Related Loans” means:

    (i) any loan authorized under the Federal Family Education Loan Program or
any successor program;

7



--------------------------------------------------------------------------------



 



    (ii) any Health Education Assistance Loan or any loan under any successor
program;

    (iii) any other loan made to individual borrowers under a public or private
program which is exclusively designed, and the primary marketing focus of which
is, to meet the costs of education, including vocational training but excluding
primary and high school education; and

    (iv) any other loan made to individual borrowers under a public or private
program, a major purpose or marketing focus of which program is to meet the
costs of education, including vocational training, but only if such loan has
been designated an Education Related Loan by a Majority in Interest of the
Members.

     “Event of Withdrawal” has the meaning specified in Section 10.3.

     “Expiration Date” has the meaning specified in Section 13.1.

     “Federal Family Education Loan Program” means the program set forth in
Part B of Title IV of the Higher Education Act of 1965, as amended, and any
Federally-sponsored successor to such program involving privately-made, publicly
guaranteed loans.

     “Finance Company” means the limited liability company formed pursuant to
the Finance Company Agreement under the name “Education First Finance LLC”.

     “Finance Company Agreement” means the Limited Liability Company Agreement
of Education First Finance LLC, dated as of even date herewith, between TCB Sub
and Sallie Mae, as the same may be amended from time to time.

     “Fiscal Year” has the meaning specified in Section 7.11.

     “Guaranty Agency” means any Guaranty Agency approved by the Finance Company
and by Sallie Mae Servicing Corporation or any other Primary Servicer.

     “Health Education Assistance Loans” means a loan authorized pursuant to
Title VII, Part C, Subpart I of the Public Health Services Act, as amended, or
any successor thereto.

     “Initial Business Plan” has the meaning specified in Section 7.15.

     “Initial Employees” means all employees of the Company

8



--------------------------------------------------------------------------------



 



whose employment with the Company commences on or before January 1, 1997.

     “Interest”, when used in reference to an interest in the Company, means the
entire ownership interest of a Member in the Company at any particular time,
including, without limitation, its interest in the capital, profits, losses and
distributions of the Company.

     “Investment”, as applied to any Person, means any direct or indirect
purchase or other acquisition by that Person of, or a beneficial interest of
such Person in, stock or other securities of any other Person, or any direct or
indirect loan, advance or capital contribution by that Person to any other
Person (including all indebtedness and accounts receivable from that other
Person which are not current assets or did not arise from sales to that other
Person in the ordinary course of business but excluding all Education Related
Loans and Other Approved Products and Services).

     “Key Officer” means the President and any Officer who directly reports to
the President.

     “Legal Dispute” has the meaning specified in Section 7.16(a).

     “Liens” means any mortgage, pledge, assessment, security interest, lease,
lien, adverse claim, levy, charge or other encumbrance of any kind, or any
conditional sale contract, title retention contract or other contract to give
any of the foregoing.

     “Liquidator” has the meaning specified in Section 10.3(b).

     “Majority in Interest of the Members” at any time means Members whose
aggregate Percentage Interests exceed 75%.

     “Material Contract” means (a) any material license agreement to which the
Company or any of its Subsidiaries is a party either as licensee or as licensor,
(b) any of the Venture Agreements, (c) any contract which involves payments
either to or by the Company or any of its Subsidiaries in excess of $50,000 in
any Fiscal Year and (d) any contract with a term of more than one year.

     “Member” means TCB Sub and Sallie Mae and each Person admitted as a
Substituted Member pursuant to Article IX, and, with respect to those provisions
of this Agreement concerning a Member’s rights to receive a share of profits or
other distributions or the return of a Member’s contribution, any Transferee of
a Member’s Interest in the Company (except that a

9



--------------------------------------------------------------------------------



 



Transferee who is not admitted as a Member shall have only those rights
specified by the Act and which are consistent with the terms of this Agreement).

     “Net Income” and “Net Loss”, respectively, for any period means the income
and loss, respectively, of the Company for such period as determined in
accordance with the method of accounting followed by the Company for Federal
income tax purposes, including, for all purposes, any income exempt from tax and
any expenditures of the Company which are described in Code Section
705(a)(2)(B); provided, however, that in determining Net Income and Net Loss and
every item entering into the computation thereof, solely for the purpose of
adjusting the Capital Accounts of the Members (and not for purposes of
determining the Members’ distributive shares for tax purposes of the Company’s
items of income, gain, loss and deduction), (A) any income, gain or loss
attributable to the taxable disposition (including a disposition pursuant to
Section 4.2(g)) of any Company Asset shall be computed as if the adjusted basis
of such Company Asset on the date of such disposition equalled its Book Value as
of such date, and (B) depreciation, cost recovery and amortization as to any
Company Asset shall be computed by assuming that the adjusted basis of such
Company Asset equalled its Book Value determined pursuant to the methodology
described in Regulation Section 1.704-1(b)(2)(iv)(g)(3); and provided, further,
that any item (computed as provided above and after taking into account the
adjustments in the preceding proviso) allocated under Section 4.2 shall be
excluded from the computation of Net Income and Net Loss.

     “Offer Price” has the meaning specified in Section 10.2(a).

     “Offeree” has the meaning specified in Section 10.2(a).

     “Offeree’s Notice” has the meaning specified in Section 10.2(a).

     “Offeror” has the meaning specified in Section 10.2(a).

     “Offeror’s Notice” has the meaning specified in Section 10.2(a).

     “Officer” means any officer of the Company appointed pursuant to
Section 7.8.

     “Other Approved Products and Services” means the products and services
described on Annex B and any other products and services designated as Other
Approved Products and Services by a Majority in Interest of the Members.

     “Parent” of any Person means the entity which is the

10



--------------------------------------------------------------------------------



 



ultimate owner of all of the equity interests and all of the voting securities
or other voting interests of such Person, either directly or through one or more
Wholly Owned Subsidiaries.

     “Participation Agreements” means (i) the Master Participation Agreement
dated as of the date hereof among the Trustee, the Finance Company and TCB Sub,
(ii) the Master Participation Agreement dated as of the date hereof among the
Trustee, the Finance Company and Sallie Mae (iii) the Interim Participation
Agreement dated as of the date hereof among The Chase Manhattan Bank (the “Chase
Bank”), the Finance Company and the Trustee, (iv) the Interim Participation
Agreement dated as of the date hereof among Chase Manhattan Bank (USA), N.A.,
the Finance Company and the Trustee, (iv) the Interim Participation Agreement
dated as of the date hereof among Texas Commerce Bank, National Association, the
Finance Company and the Trustee, (v) the ELSC Loan Participation Agreement dated
as of the date hereof among Chase Bank, the Finance Company and the Trustee,
(vi) the ELSC Loan Subparticipation Agreement dated as of the date hereof among
TCB Sub, the Finance Company and the Trustee and (vii) the ELSC Loan
Subparticipation Agreement dated as of the date hereof among Sallie Mae, the
Finance Company and the Trustee.

     “Percentage Interest” means, with respect to each Member, 50%.

     “Person” means any individual, partnership, limited liability company,
association, corporation, trust or other.

     “Policy Disagreement” has the meaning specified in Section 7.16(a).

     “Preliminary Business Plan” means the current preliminary business plan for
the Company, which is attached hereto as Exhibit I.

     “President” means the president of the Company.

     “Presumed Tax Liability” means, for any Member, for any Fiscal Year, an
amount equal to the product of (a) the amount of the Company’s taxable income
allocated to such Member for that Fiscal Year and (b) the Presumed Tax Rate.

     “Presumed Tax Rate” means the highest effective combined Federal, state and
local income tax rate applicable during such Fiscal Year to a tax-paying
corporation doing business solely in New York City, New York and taxable at the
highest marginal Federal, state and local income and franchise tax rates;
provided, however, that for purposes of determining the highest effective
combined Federal, state and local income tax rates, each such tax rate (except
the Federal rate) shall be

11



--------------------------------------------------------------------------------



 



multiplied by the difference between one and the highest Federal rate.

     “Primary Servicer” means Sallie Mae Servicing Corporation or any successor
servicer providing services with respect to the Education Related Loans
substantially similar to those provided by Sallie Mae Servicing Corporation
under the Loan Servicing Agreement of even date herewith among the Trustee, the
Company and Sallie Mae Servicing Corporation, as the same may be amended or
extended from time to time.

     “Purchaser” has the meaning specified in Section 10.2(b).

     “Regulation” means a Treasury Regulation promulgated under the Code.

     “Representative” has the meaning specified in Section 12.1.

     “Restricted Business” has the meaning specified in Section 13.2(b).

     “Restricted Company” has the meaning specified in Section 13.2(b).

     “Sallie Mae” has the meaning specified in the forepart of this Agreement.

     “Sallie Mae Trademarks” means the trademarks or service marks listed on
Annex C hereof.

     “Secretary” means the secretary of the Company.

     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

     “Seller” has the meaning specified in Section 10.2(b).

     “Senior Officers” has the meaning specified in Section 7.16(a).

     “Substituted Member” means any Person admitted to the Company as a
substituted Member pursuant to the provisions of Article IX.

     “Subsidiary” of any Person means any Person in which such first Person owns
a majority of the equity interests or a

12



--------------------------------------------------------------------------------



 



majority of the voting securities or other voting interests, either directly or
through one or more Subsidiaries.

     “Tax Distribution” has the meaning specified in Section 5.2.

     “Tax Matters Partner” shall have the meaning specified in Section 7.14.

     “TCB Sub” has the meaning specified in the forepart of this Agreement.

     “Transfer”, “Transferee” and “Transferor” have respective meanings
specified in Section 9.1.

     “Treasurer” means the treasurer of the Company.

     “Trust” means the Chase/Sallie Mae Education Loan Trust established under
the Trust Agreement, dated as of the date hereof, between the Company and The
Chase Manhattan Bank, as Trustee.

     “Trustee” means The Chase Manhattan Bank, solely in its capacity as trustee
of the Trust and not in its individual capacity.

     “Value” of any Company Asset as of any date means the fair market value of
such Company Asset as of such date, as determined by a Majority in Interest of
the Members (except that if there is a Liquidator, such determination shall be
made by the Liquidator) upon a reasonable basis and in good faith.

     “Venture Agreements” means the contracts and agreements listed in Annex D
hereto.

     “Venture Interests” of any Member at any particular time means (i) all
Interests of such Member and its Affiliates in the Company, (ii) the entire
ownership interest of such Member and its Affiliates in the Finance Company at
such time, including, without limitation, its interest in the capital, profits,
losses and distributions of the Finance Company and (iii) the entire ownership
interest of such Member and its Affiliates in any loan participations issued
under the Participation Agreements.

     “Wholly Owned Subsidiary” of any Person means any Subsidiary in which such
Person owns all of the equity interests and all of the voting securities or
other voting interests, either directly or through one or more Wholly Owned
Subsidiaries.

13



--------------------------------------------------------------------------------



 



ARTICLE III

CAPITAL CONTRIBUTIONS

     Section 3.1. Initial Capital Contributions. Simultaneously with the
execution of this Agreement, each of TCB Sub and Sallie Mae shall make a Capital
Contribution of $50. Prior to the Closing Date, each of TCB Sub and Sallie Mae
shall make the Capital Contributions in cash and property set forth opposite
such Member’s name under the headings “Cash” and “Other Property” on Annex E of
this Agreement. The Members agree that the value of such assets (other than
cash) on the date hereof is the amount set forth under the heading “Value of
Other Property” on Annex E of this Agreement. The Members agree that during the
remaining term of this Agreement, each Member will make additional Capital
Contributions, at the times and in the amounts requested by the Company;
provided, however, that the aggregate amount of Capital Contributions by any
Member to the Company, together with the aggregate amount of any capital
contributions made by such Member to the Finance Company under the Finance
Company Agreement shall not exceed $15,000,000 except with the written consent
of each Member.

     Section 3.2. Additional Capital Contributions by the Members. Except as set
forth in Section 3.1, no Capital Contributions shall be made to the Company
except with the written consent of each Member.

     Section 3.3. Interest on Capital Contributions. No Member shall be entitled
to interest on or with respect to any Capital Contribution.

     Section 3.4. Withdrawal and Return of Capital Contributions. Except as
provided in this Agreement, no Member shall be entitled to withdraw any part of
that Member’s Capital Contribution or to receive distributions from the Company.

14



--------------------------------------------------------------------------------



 



ARTICLE IV

ALLOCATION OF NET INCOME AND NET LOSS

     Section 4.1. Allocation of Net Income and Net Loss. The Members agree to
treat the Company as a partnership and the Members as partners for Federal
income tax purposes and shall file all tax returns accordingly. The Company and
each Member shall refrain from filing with the Internal Revenue Service (the
“IRS”) any election for the Company to be treated as an association taxable as a
corporation, and shall file with the IRS any election permitted under final
Regulations for the Company to be treated as a partnership for Federal income
tax purposes. Except as provided in Section 4.2, the Company’s Net Income or Net
Loss, as the case may be, and each item of income, gain, loss and deduction
entering into the computation thereof, for each Fiscal Year shall be allocated
to the Members in accordance with their respective Percentage Interests;
provided, that upon the sale of all or substantially all Company Assets or upon
the liquidation of the Company, items of income, gain, deduction and loss shall
first be allocated to the Members so as to cause, to the extent possible, the
Members’ Capital Account balances to be proportionate to the Members’ respective
Percentage Interests and then in accordance with the Members’ respective
Percentage Interests.

     Section 4.2. Other Allocation Provisions.

     (a) If there is a net decrease in “partnership minimum gain” (within the
meaning of Regulation Section 1.704-2(d)) for a Fiscal Year, then there shall be
allocated to each Member items of income and gain for that Fiscal Year equal to
that Member’s share of the net decrease in partnership minimum gain (within the
meaning of Regulation Section 1.704-2(g)(2)), subject to the exceptions set
forth in Regulation Section 1.704-2(f)(2), (3), and (5), provided, that if the
Company has any discretion as to an exception set forth pursuant to
Regulation Section 1.704-2(f)(5), the Tax Matters Partner may exercise such
discretion on behalf of the Company. The Tax Matters Partner shall, if the
application of the minimum gain chargeback requirement would cause a distortion
in the economic arrangement among the Members, ask the Commissioner to waive the
minimum gain chargeback requirement pursuant to
Regulation Section 1.704-2(f)(4). The foregoing is intended to be a “minimum
gain chargeback” provision as described in Regulation Section 1.704-2(f) and
shall be interpreted and applied in all respects in accordance with that
Regulation.

     If during a Fiscal Year there is a net decrease in partner nonrecourse debt
minimum gain (as determined in accordance with
Regulation Section 1.704-2(i)(3)), then, in addition to the amounts, if any,
allocated pursuant to the

15



--------------------------------------------------------------------------------



 



preceding paragraph, any Member with a share of that partner nonrecourse debt
minimum gain (determined in accordance with Regulation Section 1.704-2(i)(5)) as
of the beginning of the Fiscal Year shall, subject to exceptions set forth in
Regulation Section 1.704-2(i)(4) (provided, that if the Company has any
discretion as to an exception set forth by reference to
Regulation Section 1.704-2(f)(5), the Tax Matters Partner may exercise such
discretion on behalf of the Company), be allocated items of income and gain for
the year (and, if necessary, for succeeding years) equal to that Member’s share
of the net decrease in the partner nonrecourse minimum gain. The Tax Matters
Partner shall, if the application of the partner nonrecourse debt minimum gain
chargeback requirement would cause a distortion in the economic arrangement
among the Members, ask the Commissioner to waive the minimum gain chargeback
requirement pursuant to Regulation Sections 1.704-2(f)(4) and 1.704-2(i)(4). The
foregoing is intended to be the “chargeback of partner nonrecourse debt minimum
gain” required by Regulation Section 1.704-2(i)(4) and shall be interpreted and
applied in all respects in accordance with that Regulation.

     (b) If during any Fiscal Year of the Company a Member unexpectedly receives
an adjustment, allocation or
distribution described in Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) or
(6), which causes or increases a deficit balance in the Member’s Adjusted
Capital Account, there shall be allocated to the Member items of income and gain
(consisting of a pro rata portion of each item of Company income, including
gross income, and gain for such year) in an amount and manner sufficient to
eliminate such deficit as quickly as possible. The foregoing is intended to be a
“qualified income offset” provision as described in
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted and applied in
all respects in accordance with that Regulation.

     (c) If any Member has a deficit in its Adjusted Capital Account, such
Member shall be specially allocated items of Company income and gain in the
amount of such deficit as rapidly as possible, provided that an allocation
pursuant to this Section 4.2(c) shall be made if and only to the extent that
such Member would have a deficit in its Adjusted Capital Account after all other
allocations provided for in this Agreement have been tentatively made as if this
Section 4.2(c) were not in this Agreement.

     (d) Notwithstanding anything to the contrary in this Article IV:

    (i) Company losses, deductions, or Code Section 705(a)(2)(B) expenditures
that are attributable to a particular partner nonrecourse liability shall be
allocated to the Member that bears the economic risk of loss for the

16



--------------------------------------------------------------------------------



 



liability in accordance with the rules of Regulation Section 1.704-2(i); and

    (ii) Company losses, deductions, or Code Section 705(a)(2)(B) expenditures
that are attributable to the Company’s partnership nonrecourse liabilities shall
be allocated to the Members in accordance with their Percentage Interests.

     (e) Notwithstanding any provision of Section 4.1 no allocation of Net
Losses shall be made to a Member if it would cause the Member to have a negative
balance in its Adjusted Capital Account. Allocations of Net Losses that would be
made to a Member but for this Section 4.2(e) shall instead be made to other
Members pursuant to Section 4.1 to the extent not inconsistent with this Section
4.2(e). To the extent allocations of Net Losses cannot be made to any Member
because of this Section 4.2(e), such allocations shall be made to the Members in
accordance with Section 4.1 notwithstanding this Section 4.2(e).

     (f) To the extent that any item of income, gain, loss or deduction has been
specially allocated pursuant to paragraphs (b), (c) or (e) of this Section 4.2
and such allocation is inconsistent with the way in which the same amount
otherwise would have been allocated under Section 4.1, subsequent allocations
under Section 4.1 shall be made, to the extent possible and without duplication,
in a manner consistent with paragraphs (a), (b), (c) and (e) which negate as
rapidly as possible the effect of all such inconsistent allocations under said
paragraphs (b), (c) and (e).

     (g) Solely for the purpose of adjusting the Capital Accounts of the
Members, and not for purposes of determining the Members’ distributive shares
for tax purposes of the Company’s items of income, gain, loss and deduction, if
any property is distributed in kind to any Member, the difference between its
Value and its Book Value at the time of distribution shall be treated as gain or
loss recognized by the Company and allocated pursuant to the provisions of
Section 4.1.

     (h) In determining the Members’ share of the excess nonrecourse liabilities
of the Company, if any, for purposes of Regulation Section 1.752-3(a)(3), the
Members’ share of Company profits shall be proportional to the Members’
Percentage Interests.

     (i) Except to the extent otherwise required by the Code and Regulations, if
an Interest in the Company is transferred in whole or in part in any Fiscal
Year, the items of income, gain, loss, deduction and credit allocable to such
Interest for such Fiscal Year shall be apportioned between the transferor and
the transferee in proportion to the number of days

17



--------------------------------------------------------------------------------



 



in such Fiscal Year the Interest is held by each of them, except that, if they
agree between themselves and so notify the Tax Matters Partner within thirty
days after such transfer, then at their option and expense, (i) all items or
(ii) extraordinary items, including capital gains and losses, may be allocated
to the Person who held the Interest on the date such items were realized or
incurred by the Company.

     (j) Any allocations made pursuant to this Article IV shall be made in the
following order: (i) Section 4.2(a), (ii) Section 4.2(b), (iii) Section 4.2(d),
(iv) Section 4.2(f), (v) Section 4.2(i), (vi) Section 4.1 and
(vii) Section 4.2(c). These provisions shall be applied as if all distributions
and allocations were made at the end of the Fiscal Year. Where any provision
depends on the Capital Account of any Member, that Capital Account shall be
determined after the operation of all preceding provisions for the year. These
allocations shall be made consistently with the requirements of
Regulation Section 1.704-2(j).

     (k) If, for any taxable period of the Company, the Company is deemed to
have a net increase (or decrease) in income for tax purposes as a result of a
redetermination by a tax authority resulting from transactions between the
Company and any Member or any Affiliate of any Member, the item or items of
income or gain (or loss or deduction) that resulted in such increase (or
decrease) in income shall be allocated to the Member that was (or the Affiliate
of which was) a party to the transaction and the Capital Accounts of the Members
shall reflect such allocations.

     Section 4.3. Allocations for Income Tax Purposes. (a) The income, gains,
losses, deductions and credits of the Company for Federal, state and local
income tax purposes shall be allocated in the same manner as the corresponding
items entering into the computation of Net Income and Net Losses were allocated
pursuant to Sections 4.1 and 4.2; provided that solely for Federal, local and
state income and franchise tax purposes and not for book or Capital Account
purposes, income, gain, loss and deduction with respect to property the Book
Value of which differs from its tax basis shall be allocated in accordance with
the requirements of Code Section 704(c) using the “traditional method with
curative allocations” of Regulation Section 1.704-3(c).

     Section 4.4. Withholding. The Company shall comply with withholding
requirements under Federal, state and local law and shall remit amounts withheld
to and file required forms with the applicable jurisdictions. To the extent the
Company is required to withhold and pay over any amounts to any authority with
respect to distributions or allocations to any Member, the amount withheld shall
be deemed to be a distribution to that

18



--------------------------------------------------------------------------------



 



Member in the amount of the withholding. In the event of any claimed
over-withholding, Members shall be limited to an action against the applicable
jurisdiction. If the amount withheld was not withheld from actual distributions,
the Company may, at its option, (a) require the Member to reimburse the Company
for such withholding or (b) reduce any subsequent distributions by the amount of
such withholding. Each Member agrees to furnish the Company with any
representations and forms that shall reasonably be requested by the Company to
assist it in determining the extent of, and in fulfilling, its withholding
obligations.

ARTICLE V

DISTRIBUTIONS

     Section 5.1. Distributions. Except as provided in Section 5.2 and
Section 5.3, any distributions of cash or of property other than cash to any
Member shall be made only upon the written agreement of a Majority in Interest
of the Members with respect to the amount, the manner (including, without
limitation, the determination of whether cash and/or property shall be
distributed by the Company and to which Member(s) such distributions shall be
made) and the timing of such distributions.

     Section 5.2. Tax Distributions. Five days prior to the due date for the
payment by a calendar year corporation of each quarterly installment of
estimated Federal income tax with respect to any Fiscal Year, the Company shall
distribute to the Members, in proportion to their Percentage Interests, an
amount (a “Tax Distribution”) such that aggregate Tax Distributions with respect
to such quarter and all prior quarters of such Fiscal Year shall equal, (i) with
respect to the first quarter of the Fiscal Year, 25%, (ii) with respect to the
second quarter of the Fiscal Year, 50%, (iii) with respect to the third quarter
of the Fiscal Year, 75% and (iv) with respect to the fourth quarter of the
Fiscal Year, 100% of the estimated aggregate Presumed Tax Liabilities of all
Members for such Fiscal Year. Upon the Company’s filing of its Federal, state
and local income or franchise tax returns for any Fiscal Year, the Company shall
compute the aggregate Presumed Tax Liabilities of all Members for such Fiscal
Year. If the aggregate Presumed Tax Liabilities for the Fiscal Year exceeds the
amount distributed to the Members pursuant to this Section 5.2 with respect to
such Fiscal Year, the Company shall distribute any excess to the Members, in
proportion to their Percentage Interests, within five days of the Company’s
filing of such tax returns. With the approval of a Majority in Interest of the
Members, the Company may reduce the amount distributable in any Fiscal Year
pursuant to this Section 5.2 by all amounts distributed to the Members during
such Fiscal Year pursuant to Sections 5.1 and 5.3.

19



--------------------------------------------------------------------------------



 



     Section 5.3. Periodic Mandatory Distributions. From and after the fiscal
quarter beginning October 1, 1997, the Company shall, at least once in each
fiscal quarter, distribute to the Members, in proportion to their Percentage
Interests, all of the cash and Cash Equivalents held by the Company in excess of
the amount needed by the Company to meet its anticipated operating expenses and
capital expenditures, including appropriate reserves for future liabilities, as
determined by a Majority in Interest of the Members; provided, however, that no
such distribution shall be required unless the Company’s equity capital,
determined in accordance with generally accepted accounting principles
consistently applied, shall exceed 0.5% (or such other percentage as may be
determined in accordance with the Business Plan then in effect) of the Company’s
total assets as of the end of the preceding fiscal quarter.

ARTICLE VI

POWERS, RIGHTS AND DUTIES
OF THE MEMBERS

     Section 6.1. Powers and Duties. Except as otherwise set forth in this
Agreement, the Company shall act by a Majority in Interest of the Members, and
the Members, acting by a Majority in Interest of the Members, shall have
exclusive and complete authority, discretion, right and power to manage the
operations and affairs of the Company, to make all decisions regarding the
business of the Company, to do any and all other acts and things necessary,
proper, convenient or advisable to effectuate the purposes of this Agreement and
to act for or bind the Company; provided, however, that no Member acting alone
who does not hold a Majority in Interest of the Members may bind the Company;
and provided further that the Members may act through the Representatives as set
forth in Section 12.1. Persons dealing with the Company are entitled to rely
conclusively on the power and authority of the Members as set forth in this
Agreement.

     Section 6.2. Limitations. Notwithstanding anything in this Agreement to the
contrary, no Member shall, without the written consent or ratification of the
specific act by all Members given in this Agreement or by other written
instrument executed and delivered by all Members subsequent to the date of this
Agreement, cause or permit the Company to

     (a) do or perform any act, or cause any act to be done or performed, which
would make it impossible to carry on the ordinary business of the Company;

     (b) possess Company property, or sell, lease, assign, pledge, transfer or
otherwise dispose of Company

20



--------------------------------------------------------------------------------



 



property, for other than a Company purpose;

     (c) admit a Person as a Member;

     (d) do or perform any act, or cause any act to be done or performed, that
would subject any Member to liability as a general partner in any jurisdiction;
or

     (e) do or perform any act, or cause any act to be done or performed, which
would result in another Member’s violating any applicable law, rule or
regulation or any applicable license, permit, approval, registration, franchise
or similar consent granted by any governmental or regulatory authority.

     Section 6.3. Transactions with Affiliates.

     (a) The Company shall not enter into, amend, modify or subject to waiver
any transaction or contract, or series of related transactions and contracts,
with any Member or any Affiliate of any Member, except with the approval of a
Majority in Interest of the Members; provided, however, that, without the
approval of a Majority in Interest of the Members, the Company may enter into
the Venture Agreements and the transactions expressly contemplated thereby (but
may not amend, modify, subject to material waiver or make any material election
of rights or remedies under the Venture Agreements without the approval of a
Majority in Interest of the Members); and provided further that, without the
approval of a Majority in Interest of the Members, the Company may enter into,
amend, modify or subject to waiver any transaction or contract or series of
related transactions and contracts which (A) relates to less than $50,000 in the
aggregate, (B) is to be fully performed within an aggregate term of one year or
less and (C) is on terms which are commercially reasonable and are no less
favorable to the Company than could have been obtained through arms’-length
negotiations with an unaffiliated third party. Nothing herein contained shall be
construed as a guarantee of the performance by any Member or its Affiliates of
its obligations under any contract between any such Member or Affiliate and the
Company.

     (b) No Member and no Affiliate of any Member shall receive any compensation
from the Company, except (i) as otherwise permitted in this Agreement and the
Venture Agreements (including pursuant to a transaction, contract or series of
transactions and contracts permitted by Section 6.3(a)) and (ii) the Members’
interest in distributions, capital, profits, income, gain, loss, deduction and
credit of the Company.

     Section 6.4. Nature and Validity of Transactions with Members and
Affiliates. Subject to the provisions of Section 6.3, any Member or any
Affiliate of a Member may be

21



--------------------------------------------------------------------------------



 



employed or retained by the Company or any Affiliate of the Company in any
capacity. The validity of any transaction, agreement or payment involving the
Company and the Members or any of their respective Affiliates otherwise
permitted by this Agreement shall not be affected by reason of the relationship
between the Members and such Affiliate or the approval of such transaction,
agreement or payment by the Members.

     Section 6.5. Exculpation. No Member shall be personally liable for the
return of any portion of the Capital Contributions (or any return thereon) of
the Members. The return of such Capital Contributions (or any return thereon)
shall be made solely from the Company Assets. No Member shall be required to pay
to the Company or to any Member any deficit in the Capital Account of any Member
upon dissolution of the Company or otherwise. No Member shall have the right to
demand or receive property other than cash for its Interest in the Company.
Neither the Members, the Officers nor any of their respective Affiliates, shall
be liable, responsible or accountable in damages or otherwise to the Company or
any Member for any action taken or failure to act on behalf of the Company that
the Person taking or failing to take such action reasonably believed to be
within the scope of the authority conferred on the Members or such Officers by
this Agreement, by the instrument electing such Officers or by law unless such
act or omission was performed or omitted in bad faith or constituted gross
negligence or willful misconduct.

     Section 6.6. Expenses. The Company shall be responsible for and shall pay
all expenses incurred in connection with the operation of the Company’s
Business. Each Member shall be entitled to receive out of Company funds
reimbursement of all expenses incurred by such Member or any of its Affiliates
on the Company’s behalf in connection with the operation of the Company’s
Business; provided, however, that the aggregate of all such reimbursements in
any Fiscal Year shall not exceed $50,000 without the approval of a Majority in
Interest of the Members.

     Section 6.7. Indemnification of Members. The Company shall indemnify and
hold harmless each Member and the Affiliates of each Member (and their
respective officers, agents and employees) from and against any claim, loss,
expense, damage or injury suffered or sustained by them, by reason of any acts,
omissions or alleged acts or omissions arising out of or in connection with the
Company or this Agreement, including, without limitation, any judgment, award,
settlement, reasonable attorneys’ fees and other costs or expenses incurred in
connection with the defense of any actual or threatened action, proceeding or
claim, except that the Company shall not be responsible under this Section 6.7
to an indemnified party for any claim, loss, expense, damage or injury that has
resulted solely from such indemnified party’s bad faith, willful

22



--------------------------------------------------------------------------------



 



misconduct or gross negligence.

ARTICLE VII

OFFICERS, EMPLOYEES AND AGENTS OF THE COMPANY

     Section 7.1. Delegation of Authority. Pursuant to the provisions of
Section 18-407 of the Act, the Members hereby delegate to the Officers the
authority, right and power, in the management of the Company’s Business to do
any and all acts and things necessary, proper, convenient or advisable to
effectuate the purposes of this Agreement, including, by way of illustration but
not by way of limitation, the following powers (but subject in all cases to the
limitations set forth below in the provisos to this Section 7.1):

     (a) to conduct the Company’s Business;

     (b) to acquire, hold, sell, lease, transfer, assign, exchange, pledge,
dispose of and otherwise deal with all or any part of the Company Assets, and
incident thereto, to liquidate Company Assets at any time during the term of the
Company and to reinvest the proceeds thereof;

     (c) to enter into, amend, renew, extend or otherwise modify any financing
or refinancing arrangements relating to the Business of the Company, and,
incident thereto, to pledge or otherwise encumber all or any part of the Company
Assets as margin or other collateral for such financing and refinancing
arrangements;

     (d) to do such other acts as the Officers may deem necessary or advisable,
or as may be incidental to or necessary for the conduct of the business of the
Company, including, without limitation, to enter into, make and perform
agreements, undertakings and transactions with any Officer, any Member or any
shareholder, direct or indirect partner, member, Affiliate or employee of any
Officer or Member, or with any other Person having any business, financial or
other relationship with any Officer, any Member or any direct or indirect
partner, member, Affiliate or employee of any Officer or Member;

     (e) to engage independent legal counsel or other experts (other than the
Accountants) selected by the Officers on behalf of the Company as the Officers
may deem necessary or advisable and for such compensation as the Officers may
determine;

     (f) to exercise all rights, powers, privileges and other incidents of
ownership or possession with respect

23



--------------------------------------------------------------------------------



 



to any Company Assets, including, without limitation, the voting of securities,
the approval of a restructuring of an investment in any securities,
participation in arrangements with creditors, the institution and settlement or
compromise of suits and administrative proceedings and other similar matters;

     (g) to maintain bank accounts and draw checks or other orders for the
payment of money and to maintain brokerage, mutual funds and similar accounts;

     (h) to employ and dismiss consultants, attorneys, and such other agents and
employees for the Company as the Officers may deem necessary or advisable, and
authorize any such agent or employee to act for and on behalf of the Company;

     (i) to bring or defend, pay, collect, compromise, arbitrate, resort to
legal action, or otherwise adjust claims or demands of or against the Company;

     (j) to deposit, withdraw, invest, pay, retain and distribute the Company’s
funds in a manner consistent with the provisions of this Agreement;

     (k) to take all action which may be necessary or appropriate for the
continuation of the Company’s valid existence as a limited liability company
under the laws of the State of Delaware and of each other jurisdiction in which
such existence is necessary to protect the limited liability of the Members or
to enable the Company to conduct the Business in which it is engaged;

     (l) to invest temporarily Company Assets in Cash Equivalents;

     (m) to purchase from other Persons, at the expense of the Company,
contracts of liability, casualty and other insurance that the Officers deem
advisable, appropriate or convenient for the protection of the Company Assets or
for any purpose convenient or beneficial to the Company; and

     (n) to execute and deliver any and all agreements, instruments or other
documents as are necessary or desirable to carry out the intentions and purposes
of the above duties and powers;

provided, however, that notwithstanding any other provision of this Section 7.1,
the Officers shall not have the authority, right or power to take any action
described in Section 6.2 unless such action is approved by all of the Members,
or to take any

24



--------------------------------------------------------------------------------



 



action described in Section 6.3(a) or Section 7.13 unless such action is
approved by a Majority in Interest of the Members, or to take any other action
that by the terms of this Agreement requires the approval of a specified
percentage of the Members unless such action is approved by the requisite
percentage of the Members; and provided further that the delegation of authority
in this Section 7.1 may be revoked in whole or in part at any time or from time
to time by a Majority in Interest of the Members (but no such revocation shall
affect the rights of a third party under a contract entered into by the Company
pursuant to such delegated authority prior to the revocation thereof).

     Section 7.2. Powers of Officers Generally. The Officers shall include the
Chair, the President, the Treasurer and the Secretary, and may also include one
or more Vice Presidents, one or more Assistant Secretaries and one or more
Assistant Treasurers. All Officers shall be appointed in accordance with this
Agreement and, subject to Article VI and limitations on their delegated
authority set forth in Section 7.1, shall each have such powers and duties as
would generally pertain to their respective offices if they were officers of a
corporation incorporated under the Delaware General Corporation Law, subject to
the specific provisions of this Article VII, together with such other powers and
duties as from time to time may be approved by a Majority in Interest of the
Members. Any number of such offices may be held by the same individual, but no
Officer shall execute, acknowledge or verify any instrument in more than one
capacity.

     Section 7.3. Powers of the Chair. The Chair shall preside at all meetings
of the Board, but shall have no other powers and duties and shall have no power
or authority to bind the Company by his or her act.

     Section 7.4. Powers of the President. The President shall be the chief
executive officer. He or she shall have general charge of the business affairs
of the Company.

     Section 7.5. Powers of the Treasurer. The Treasurer shall be the chief
financial officer of the Company and shall have charge of all funds and
Securities of the Company, shall endorse the same for deposit or collection when
necessary and deposit the same to the credit of the Company in such banks or
depositaries as a Majority in Interest of the Members may authorize. The
Treasurer shall report to the President. In the event of the disability of the
President, or in the event that the office of President becomes vacant, the
Treasurer shall act as chief executive officer until such time as such
disability is removed or a new President is appointed in accordance with this
Agreement.

     Section 7.6. Powers of the Secretary. The Secretary

25



--------------------------------------------------------------------------------



 



shall record all actions taken in respect of the Company by a Majority in
Interest of the Members or by the Board in a book to be kept for that purpose.
The Secretary shall report to the President.

     Section 7.7. Powers of the Vice Presidents, Assistant Treasurers and
Assistant Secretaries.

     (a) Each Vice President shall have such powers and perform such duties as a
Majority in Interest of the Members may from time to time prescribe or, in the
case of any Vice President who is not a Key Officer, as the President may from
time to time prescribe. Unless otherwise determined by a Majority in Interest of
the Members, each Vice President shall report to the President.

     (b) In the absence or inability to act of the Treasurer, any Assistant
Treasurer may perform all the duties and exercise all the powers of the
Treasurer. An Assistant Treasurer shall also perform such other duties as the
Treasurer or the President may assign to him or her.

     (c) In the absence or inability to act of the Secretary, any Assistant
Secretary may perform all the duties and exercise all the powers of the
Secretary. An Assistant Secretary shall also perform such other duties as the
Secretary or the President may assign to him or her.

     Section 7.8. Appointment, Compensation, Resignation, and Removal.

     (a) The President shall be removed from office automatically on each
Reappointment Date (as defined below) unless reappointed to such office by a
Majority in Interest of the Members during the 30-day period immediately
preceding such Reappointment Date. For any individual holding the office of
President, the “Reappointment Date” means (i) the second anniversary of his or
her initial appointment to such office and (ii) the third anniversary of such
Reappointment Date and each subsequent Reappointment Date.

     (b) Except as may be prescribed otherwise by a Majority in Interest of the
Members in a particular case, all Officers other than the President shall hold
their offices at the pleasure of a Majority in Interest of the Members for an
unlimited term and need not be reappointed annually or at any other periodic
interval. Any Officer may be appointed at any time by a Majority in Interest of
the Members on the recommendation of the President. Any Officer who is not a Key
Officer may be removed from office, with or without cause, at any time by a
Majority in Interest of the Members or by the President, subject to
reappointment by a Majority in Interest of

26



--------------------------------------------------------------------------------



 



the Members. Any Key Officer may be removed from office, with or without cause,
at any time only by a Majority in Interest of the Members, except that the Chair
shall be removed from office automatically each year on the anniversary of the
Closing Date and his or her successor as Chair shall be appointed on a rotating
basis by TCB Sub and Sallie Mae, subject to the approval of the non-appointing
Member, which approval shall not be unreasonably withheld, with TCB Sub
appointing the initial Chair. Any removal from office shall be without prejudice
to an individual’s contract rights, if any, but the appointment of any
individual as an Officer shall not of itself create contract rights.

     (c) Any Officer may resign at any time upon written notice to the Company.

     (d) All matters relating to the compensation of Officers shall be
determined by a Majority in Interest of the Members on the recommendation of the
President.

     Section 7.9. Books and Records. Proper and complete records and books of
account shall be kept by the Treasurer or by individuals acting under his or her
direction in which shall be entered fully and accurately all transactions and
other matters relative to the Company’s business as are usually entered into
records and books of account maintained by Persons engaged in businesses of a
like character, including the Capital Account established for each Member. The
Company books and records shall be kept in accordance with generally accepted
accounting principles. The books and records shall at all times be maintained at
the principal office of the Company and shall be open to the inspection and
examination of the Members or their duly authorized representatives for a proper
purpose during reasonable business hours and at the sole cost and expense of the
inspecting or examining Member. The Company shall maintain at its principal
office and make available to any Member or any designated representative of any
Member a list of names and addresses of, and Interests in the Company owned by,
all Members.

     Section 7.10. Access to Information.

     (a) The Company shall send the following information to each Person who was
a Member at any time during such Fiscal Year:

     (i) As soon as available and in any event no later than 45 days after the
end of each Fiscal Year, financial statements (which shall be prepared in
accordance with generally accepted accounting principles and audited by the
Accountants), including a balance sheet and statements of income and changes in
financial position showing the cash distributed in such Fiscal Year and the
balance of such

27



--------------------------------------------------------------------------------



 



Member’s Capital Account at the end of such Fiscal Year and the manner of its
calculation;

     (ii) As soon as available and in any event no later than 120 days after the
end of each Fiscal Year (or such later deadline as may be agreed to by the
Members in writing), a copy of IRS Form 1065 (or any successor form), including
Schedule K-1 thereto, indicating such Member’s share of the Company’s income,
loss, gain, expense and other items relevant for Federal income tax purposes
provided, however, that neither such Form 1065 nor any schedule thereto (or any
successor form or schedule) need be delivered until 10 days after both the Tax
Matters Partner and the other Member have approved of such Form pursuant to
Section 7.14(b).

     (iii) As soon as available and in any event no later than 30 days after the
end of each fiscal quarter, unaudited financial statements (which shall be
prepared in accordance with generally accepted accounting principles, other than
the omission of footnotes and normal year end adjustments), including a balance
sheet and statements of income and changes in financial position showing the
cash distributed in such fiscal quarter and the balance of such Member’s Capital
Account at the end of such fiscal quarter and the manner of its calculation.

     (iv) As soon as available and in any event no later than 10 days after the
end of each month, financial statements (which need not be prepared in
accordance with generally accepted accounting principles or audited but shall be
prepared in accordance with the internal management accounting systems used by
the Company in the ordinary course of its business), including a balance sheet
and statements of income and changes in financial position showing the cash
distributed in such month and the balance of such Member’s Capital Account at
the end of such month and the manner of its calculation.

     (v) As soon as available and in no event later than 15 days after the end
of each month, key operating information requested by the Members.

     (b) Each Member and each Representative shall be entitled to full access,
upon reasonable prior notice and during normal business hours, to all Officers,
employees, agents and accountants of the Company and to all of their assets,
properties, books and records, which the Members may inspect and copy. Except as
provided in Section 13.3, the Company shall furnish each Member and each
Representative with all such information and data concerning the Business and
the Company as such Member or Representative reasonably may request in

28



--------------------------------------------------------------------------------



 



connection with such investigation.

     Section 7.11. Fiscal Year. The fiscal year of the Company (the “Fiscal
Year”) shall be the calendar year; provided, however, that the last Fiscal Year
of the Company shall end on the date on which the Company is terminated.

     Section 7.12. Company Funds. Company funds shall be held in the name of the
Company and shall not be commingled with those of any other Person. Company
funds shall be used only for the business of the Company.

     Section 7.13. Limits on Power of Officers, Employees and Agents of the
Company. Anything in this Agreement to the contrary notwithstanding, no Officer,
employee or agent of the Company shall, unless specifically approved by a
Majority in Interest of the Members subsequent to the date of this Agreement,
cause or permit the Company to take any of the following actions (provided,
however, that any such action may be taken without such approval if the Business
Plan then in effect specifically authorizes such action or if such action is
expressly required by this Agreement or by any of the Venture Agreements):

     (a) amend, modify, repeal, take any action inconsistent with or otherwise
supersede any Business Plan or Business Policy or adopt any new Business Plan or
Business Policy;

     (b) at any time after the Initial Business Plan becomes effective in
accordance with Section 7.15, make any expenditure for any item or activity in
any Fiscal Year exceeding the amount provided for such item or activity in the
annual budget contained in the Business Plan then in effect, if such Business
Plan was last approved by a Majority in Interest of the Members during the
then-current Fiscal Year or during the 90-day period immediately preceding the
first day of the then-current Fiscal Year; provided, however, that during the
first fiscal quarter of each Fiscal Year, if a Business Plan for such Fiscal
Year was not approved by a Majority in Interest of the Members during such
Fiscal Year or during the 90-day period immediately preceding the first day of
such Fiscal Year, the Company may make expenditures for any item or activity in
an amount equal to 25% of the amount budgeted for such item or activity for such
full Fiscal Year by the Business Plan last in effect for the next preceding
Fiscal Year (or if such Business Plan did not contain a budget for such Fiscal
Year, the amount budgeted for such preceding Fiscal Year);

     (c) enter into, terminate or amend any Material Contract, or make material
election of rights or remedies or any other material decisions or
determinations, or grant any

29



--------------------------------------------------------------------------------



 



material waivers or consents, under any Material Contract;

     (d) terminate or amend any material governmental approval, authorization,
license or permit necessary for the orderly and profitable operation of the
Company’s business;

     (e) institute, compromise or settle any material litigation or arbitration
proceeding, or settle any insurance claim (other than claims made to a Guaranty
Agency with respect to a guarantee or insurance of Education Related Loans
issued by such Guaranty Agency) for an amount in excess of $50,000, except as
set forth in Section 7.18;

     (f) sell, assign, pledge, transfer or otherwise dispose of any Education
Related Loan or Other Approved Products and Services or any interest therein
(including without limitation securitizations and sales of loan participations
and subparticipations (other than (i) sales of loan participations and
subparticipations in accordance with the terms of the Participation Agreements
and (ii) sales of Education Related Loans to any Guaranty Agency in connection
with any claim with respect to a guarantee or insurance issued by such Guaranty
Agency) and (iii) sales of Education Related Loans pursuant to the Consolidation
Loan Agreement);

     (g) sell, lease, assign, pledge, transfer or otherwise dispose of any asset
or group of assets (other than any Education Related Loan or Other Approved
Products and Services), in one transaction or a series of related transactions,
for consideration in excess of $50,000 in any Fiscal Year (including without
limitation securitizations and sales of loan participations and
subparticipations (other than sales of loan participations and subparticipations
in accordance with the terms of the Participation Agreements).

     (h) create, incur, assume or suffer to exist any indebtedness of the
Company (including without limitation in connection with securitizations or
sales of loan participations (other than sales of loan participations in
accordance with the terms of the Participation Agreements)) for borrowed money
(which shall include for purpose hereof Capitalized Lease Obligations and
guarantees or other contingent obligations for indebtedness for borrowed money);

     (i) mortgage, encumber or create or incur Liens on its assets, except as
may be imposed by operation of law or by Section 7.13(h);

     (j) make any Investment in any Person other than the Company and its
Subsidiaries, except for (i) commission,

30



--------------------------------------------------------------------------------



 



travel and similar advances to Officers and employees made in the ordinary
course of business, (ii) other loans, advances and guarantees made to or on
behalf of Officers and employees in accordance with one or more Business
Policies and (iii) Investments which are Cash Equivalents;

     (k) adopt, enter into or become bound by any employee retirement, pension,
compensation, benefit, bonus or incentive plan, program or arrangement or any
collective bargaining agreement, or amend, modify or terminate (partially or
completely) any employee retirement, pension, compensation, benefit, bonus or
incentive plan, program or arrangement or any collective bargaining agreement,
except as required by law;

     (l) enter into, amend, modify or waive any provision of any employment or
severance contract with any Officer or increase the total annual compensation of
any Officer;

     (m) appoint or change the Accountants, make any material change of
accounting or tax policies or elections or change its Fiscal Year; provided,
however, that in the event that the Accountants resign or the position otherwise
becomes vacant, and no new independent certified accountant has been approved by
a Majority in Interest of the Members, within a period of 30 days following the
date of such resignation or the initial date of such vacancy, then a new firm
shall be chosen by the President from among the six largest international
accounting firms, excluding the firm of accountants which has resigned from such
position and any firm of accountants which has performed substantial services
for either Chase or Sallie Mae as its primary auditing firm within the one-year
period preceding the date of such resignation;

     (n) expand into lines of business, or conduct any business, other than the
Business;

     (o) purchase, acquire or obtain all or substantially all of the business or
assets of another Person; or purchase, acquire or obtain any other assets for
consideration (including assumed liabilities) in excess of $50,000, other than
acquisitions of Education Loans and Other Approved Products and Services in
accordance with the terms of the Venture Agreements;

     (p) enter into any joint ventures or partnerships or establish any
Subsidiaries;

     (q) consolidate or merge into or with any other Person, or enter into any
similar business combination transaction;

31



--------------------------------------------------------------------------------



 



     (r) liquidate, dissolve or wind up, either voluntarily or involuntarily;

     (s) issue, sell or grant any securities to any Person;

     (t) take any action that would cause the Company or any of its Subsidiaries
to become subject to the registration or reporting requirements of the
Securities Act, the Securities Exchange Act or any similar securities laws of
any other jurisdiction; grant any registration rights to any Person; or list any
securities on any securities exchange or over-the-counter trading system; or
securitize any Education Related Loans or Other Approved Products and Services
held by the Company;

     (u) become a party to any agreement which by its terms restricts or
prevents the Company’s performance of the terms of this Agreement or any of the
other Venture Agreements in any material respect;

     (v) commence any proceeding or file any petition seeking relief under any
Bankruptcy Law, or consent to the institution of, or fail to contest in a timely
and appropriate manner, any such proceeding or filing; apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official; make a general assignment for the benefit of creditors; admit
in writing its inability to pay its debts as they become due; or take any action
for the purpose of effecting any of the foregoing;

     (w) sell, transfer, assign, pledge, license or otherwise dispose of any its
material trademarks or other intellectual property interests, or terminate or
waive any confidentiality agreement or restriction applicable or relating to
such intellectual property interests, other than in the ordinary course of
business;

     (x) open or close any bank, brokerage, mutual fund or similar account, or
add any authorized signatory or signatories on any such account;

     (y) establish any reserves from Company funds, including without limitation
reserves with respect to Company operations and reserves for the payment of
Company obligations;

     (z) employ or make any offer to employ any of the Initial Employees; or

32



--------------------------------------------------------------------------------



 



     (aa) enter into any contract or agreement to take any of the foregoing
actions.

     Section 7.14. Tax Matters Partner.

     (a) For purposes of Code Section 6231(a)(7), as the case may be, the “Tax
Matters Partner” shall be Sallie Mae (or any Substituted Member) as long as
Sallie Mae or such Substituted Member, as the case may be, remains a Member.

     (b) The Tax Matters Partner shall prepare or cause to be prepared all tax
returns (including all tax elections), estimated tax returns and other tax
information of the Company. The Tax Matters Partner shall furnish a draft of the
federal income tax return of the Company to the other Member for review 30 days
before the date such return must be made available to such Member in accordance
with Section 7.10(a)(ii) (such date to be determined without regard to the
proviso in such section), and shall furnish a draft of each other tax return to
the other Member not less than 30 days prior to the due date for filing such
return, as such date may from time to time be extended. The Tax Matters Partner
shall file each federal, state, and local tax return of the Company and make any
Company tax election only after such return or election has been approved by an
authorized representative of the Tax Matters Partner and an authorized
representative of the other Member; provided, however, that such approval shall
not be unreasonably withheld.

     (c) The Tax Matters Partner shall provide the other Member with copies of
any written materials the Tax Matters Partner receives from or submits to the
Internal Revenue Service (the “IRS”) or any other taxing authority no later than
seven (7) business days following the receipt or submission thereof, and shall,
reasonably in advance of same, inform the other Member of any meetings or
conferences with the IRS or such other taxing authority. The other Member shall
have the right to participate in any such meetings or conferences, and in any
subsequent administrative or judicial proceedings.

     (d) The Tax Matters Partner shall not, without obtaining the written
consent of the other Member, (i) concede any proposed adjustment of taxes
relating to partnership items of the Company or (ii) in its capacity as Tax
Matters Partner, file a petition under Code Sections 6226, 6228 or any other
Code Section with respect to any partnership item of the Company. Nothing
contained in this Agreement is intended to waive any rights, including rights to
participate in administrative and judicial proceedings, that the Member other
than the Tax Matters Partner may have under Code Sections 6221 to 6223.

     (e) All expenses reasonably incurred by the Tax

33



--------------------------------------------------------------------------------



 



Matters Partner and the other Member while performing the duties described in
this Section 7.14, including internal expenses (such as the allocable portion of
the cost of tax department personnel, overhead, and other charges) (which
internal expenses shall not exceed $20,000 in any Fiscal Year without the
consent of each Member), shall be paid or reimbursed promptly by the Company.

     Section 7.15. Business Plan. Each of the Preliminary Business Plan, the
Initial Business Plan and any subsequent Business Plan may be amended, modified,
repealed or otherwise superseded at any time by a Majority in Interest of the
Members and, if so amended or modified, shall remain in effect as so amended or
modified until further amended, modified, repealed or otherwise superseded by a
Majority in Interest of the Members. The Members acknowledge that the
Preliminary Business Plan is merely a preliminary business plan for the Company
and that it does not contain the level of detail that will be contained in
future Business Plans. Beginning immediately after signing of this Agreement,
the Members shall work together in good faith to produce a more detailed
business plan for the Company, covering the fiscal year ending December 31,
1997, to replace the Preliminary Business Plan, and when approved by a Majority
in Interest of the Members, such detailed business plan (the “Initial Business
Plan”) shall become effective, superseding the Preliminary Business Plan. At
least once in each fiscal quarter, the President shall review with the Board
performance against the Business Plan then in effect. Not more than 90 days nor
less than 60 days prior to the end of each Fiscal Year, the President shall
present to the Board a proposed new business plan, which shall include proposed
annual budgets, financing and securitization plans, plans for distributions to
Members and business strategies for each of the five following Fiscal Years, in
substantially the same level of detail as the Initial Business Plan, and
thereafter, prior to the end of such Fiscal Year, the Board shall meet to
consider such proposed new business plan; provided, however, that such proposed
new business plan shall not become effective unless approved by a Majority in
Interest of the Members.

     Section 7.16. Resolution of Legal Disputes and Policy Disagreements.

     (a) In the event that either (x) a dispute, controversy or claim arises out
of or relates to this Agreement or any Venture Agreement, including the
interpretation, breach, termination and validity thereof (a “Legal Dispute”) or
(y) a matter arises for determination by the Members and cannot be resolved
because of the failure to obtain the approval of a Majority in Interest of the
Members and, in the good faith opinion of either Member or any of its
Representatives, resolution of that matter is vital to the continued operation
of the Company in the Business (a “Policy Disagreement”), then such

34



--------------------------------------------------------------------------------



 



Member or Representative may refer the Legal Dispute or Policy Disagreement for
determination by a senior officer of Chase and a senior officer of Sallie Mae
(the “Senior Officers”), or their respective delegates, who shall have the
authority to settle the Legal Dispute or Policy Disagreement, as the case may
be, in accordance with the following procedures:

     (i) Any reference under this Section 7.16(a) shall be by written notice to
each Member specifying the nature of the Legal Dispute or Policy Disagreement
being referred to the Senior Officers.

     (ii) Each Senior Officer may appoint a delegate to deal with the reference
if:

     (A) The delegate is not and has not been an Officer or an employee of the
Company; and

     (B) Written notice of the appointment is given to each Member within two
Business Days of the notice described in (i) above.

     (iii) The Senior Officers or their delegates shall work together in good
faith to resolve by mutual agreement the Legal Dispute or Policy Disagreement
referred to them within 15 days after the date of reference or such later time
as the parties may agree.

     (b) If within the period referred to in Section 7.16(a)(iii) the Senior
Officers or their delegates fail to resolve by mutual agreement the Legal
Dispute or Policy Disagreement referred to them, the Members have not otherwise
resolved that Legal Dispute or Policy Disagreement and in the case of a Policy
Disagreement, the Policy Disagreement has arisen on or prior to August 31, 2002,
then either Member may refer that Legal Dispute or such Policy Disagreement to
arbitration in accordance with the procedure set forth in Section 14.2.

     (c) In the event that a Policy Disagreement arises after August 31, 2002
either party may exercise its rights under Section 10.2, but no party shall have
any right to arbitrate such Policy Disagreement. Any arbitration of a Policy
Disagreement existing and which has not been finally resolved on August 31, 2002
shall be dismissed and terminated.

     Section 7.17. Regulatory Inspection. Each Member agrees that the Company
shall be subject to inspection, examination or audit by any regulatory authority
to the degree necessary for each Member to remain in compliance with all laws,
rules, regulations or interpretations thereof applicable to it and that each
Member will cooperate fully with any such examination, inspection or audit.

35



--------------------------------------------------------------------------------



 



     Section 7.18. Litigation and Claims Involving Members. Notwithstanding any
other provision of this Agreement, in the event that (x) there is any action,
suit, proceeding, litigation or arbitration between the Company, on the one
hand, and any Member (or an Affiliate of a Member), on the other hand, (y) there
is any disputed claim or demand (including any claim or demand relating to
enforcing any remedy under any Venture Agreement) by the Company against any
Member (or an Affiliate of a Member), or by any Member (or an Affiliate of a
Member) against the Company or (the Member described in clause (x) or (y) being
referred to herein as the “Interested Member”), all determinations of the
Company (on behalf of itself or the Trust) relating to such action, suit,
proceeding, litigation, arbitration, claim, demand, election or decision
(including, without limitation, all determinations by the Company whether to
institute, compromise or settle any such action, suit, proceeding, litigation,
arbitration, claim, demand, election or decision and all determinations by the
Company relating to the prosecution or defense thereof) shall be made by the
Company in accordance with the directions of any Member or Members whose
aggregate Percentage Interests exceed one-half of the aggregate Percentage
Interests of all Members other than the Interested Member.

36



--------------------------------------------------------------------------------



 



ARTICLE VIII

INDEMNIFICATION OF OFFICERS, EMPLOYEES AND AGENTS; INSURANCE

     Section 8.1. Right to Indemnification. Each individual who was or is made a
party or is threatened to be made a party to or is otherwise involved in any
action, suit or proceeding, whether civil, criminal, administrative or
investigative (hereinafter a “proceeding”), by reason of the fact that he or she
or a Person of whom he or she is the legal representative is or was an Officer
or is or was serving at the request of the Company as a director, officer,
employee or agent of any corporation or of a partnership, joint venture, trust
or other enterprise, including service with respect to any employee benefit plan
(hereinafter an “indemnitee”), whether the basis of such proceeding is alleged
action in an official capacity as a director, officer, employee or agent or in
any other capacity while serving as a director, officer, employee or agent,
shall be indemnified and held harmless by the Company against all expense,
liability and loss (including, without limitation, judgments, fines, excise
taxes or penalties under the Employee Retirement Income Security Act of 1974, as
amended, amounts paid or to be paid in settlement and reasonable attorneys’ fees
and disbursements) reasonably incurred by such indemnitee in connection
therewith; provided, however, that the Company shall indemnify any such
indemnitee seeking indemnification in connection with a proceeding (or part
thereof) initiated by such indemnitee only if such proceeding (or part thereof)
was authorized by a Majority in Interest of the Members.

     Section 8.2. Right to Advancement of Expenses. The right to indemnification
conferred in Section 8.1 shall include the right to be paid by the Company the
expenses (including reasonable attorneys’ fees and disbursements) incurred in
defending any such proceeding in advance of its final disposition (hereinafter
an “advancement of expenses”); provided, however, that an advancement of
expenses incurred by an indemnitee shall be made only upon delivery to the
Company of an undertaking (hereinafter an “undertaking”), by or on behalf of
such indemnitee, to repay all amounts so advanced if it shall ultimately be
determined by final judicial decision from which there is no further right to
appeal (hereinafter a “final adjudication”) that such indemnitee is not entitled
to be indemnified for such expenses under this Section 8.2 or otherwise.

     Section 8.3. Non-Exclusivity of Rights. The right to indemnification and
the advancement of expenses conferred in this Article VIII shall not be
exclusive of any other right which any Person may have or hereafter acquire
under any statute, provision of this Agreement or any other agreement or
otherwise.

37



--------------------------------------------------------------------------------



 



     Section 8.4. Insurance. The Company may maintain insurance, at its expense,
to protect itself and any Officer, employee or agent of the Company or another
limited liability company, corporation, partnership, joint venture, trust or
other enterprise against any expense, liability or loss, whether or not the
Company would have the power to indemnify such Person against such expense,
liability or loss under the Act.

     Section 8.5. Indemnification of Employees and Agents of the Company. The
Company may, to the extent authorized from time to time by a Majority in
Interest of the Members, grant rights to indemnification, and rights to the
advancement of expenses, to any employee or agent of the Company to the fullest
extent of the provisions of this Article VIII with respect to the
indemnification and advancement of expenses of Officers.

ARTICLE IX

TRANSFERS OF INTERESTS BY MEMBERS

     Section 9.1. General. No Member may sell, assign, pledge, transfer or in
any manner dispose of, or create, or suffer the creation of, a security interest
in or any encumbrance on all or a portion of its Interest in the Company (the
commission of any such act being referred to as a “Transfer”, any Person who
effects a Transfer being referred to as a “Transferor” and any Person to whom a
Transfer is effected being referred to as a “Transferee”) except in accordance
with the terms and conditions set forth in this Article IX. No Transfer of an
Interest in the Company shall be effective until such date as all requirements
of this Article IX in respect thereof have been satisfied and, if consents,
approvals or waivers are required by any other Member, all of the same shall
have been confirmed in writing by such other Member. Any Transfer or purported
Transfer of an Interest in the Company not made in accordance with this
Agreement (a “Void Transfer”) shall be null and void and of no force or effect
whatsoever. Any amounts otherwise distributable to a Member pursuant to
Article V, in respect of a direct or indirect interest in the Company that has
been Transferred in violation of this Section 9.1, may be withheld by the
Company following the occurrence of a Void Transfer until the Void Transfer has
been rescinded, whereupon the amount withheld shall be distributed without
interest.

     Section 9.2. Transfer of Interest of Members.

     (a) Except as otherwise provided in Section 9.2(d), Section 9.2(e) and
Article X, a Member may not Transfer all or any portion of its Interest in the
Company without the prior consent of each other Member, which consent may be
given or withheld in each such Members’ sole discretion and may include

38



--------------------------------------------------------------------------------



 



any terms and conditions that any such Member shall deem appropriate in its sole
discretion.

     (b) The Transferee of a Member’s Interest in the Company may be admitted to
the Company as a Substituted Member only upon the receipt of the prior written
consent of each other Member, which consent may be given or withheld in each
such Member’s sole discretion and may include any terms and conditions that any
such Member shall deem appropriate in its sole discretion. Except as required by
law, an assignee of a Member’s Interest or any part thereof who does not become
a Substituted Member pursuant to the provisions of this Section 9.2(b) shall
have no right to require any information or account of the Company’s
transactions, to inspect the Company’s books or to vote on any of the matters
upon which a Member would be entitled to vote under this Agreement, or to any
other rights of a Member under this Agreement or the Act, except that such
assignee shall, to the extent of the interest transferred, be entitled to such
Member’s share of the net profits, net losses and gains, and distributions. No
Transferee of a Member’s Interest in the Company shall become a Substituted
Member unless such Transfer shall also be made in compliance with
Sections 9.2(a) and 9.3.

     (c) Upon the Transfer of a Member’s entire Interest in the Company and
effective immediately after the admission of such Member’s Transferee(s) as
Substituted Member(s) pursuant to Section 9.2(b), a Member shall be deemed to
have resigned from the Company as a Member.

     (d) Any Member may Transfer all or any part of its Interest to a Wholly
Owned Subsidiary of such Member’s Parent; provided, however, that except as set
forth in the following proviso, such Transferee shall not be admitted to the
Company as a Substituted Member except in accordance with Section 9.2(b); and
provided further that in the event Regulations substantially in the form of
proposed Sections 301.7701-2 and 301.7701-3, issued on May 10, 1996 (the “New
Regulations”), are adopted and become effective (and to the extent that the New
Regulations require an election in order for the Company to be classified as a
partnership for Federal income tax purposes, such election has been made), such
Transferee shall be admitted to the Company as a Substituted Member, effective
as of the latest of (x) the effective date of the New Regulations, (y) the date
of any such election and (z) the date of such Transfer, without the necessity of
compliance with Section 9.2(b).

     (e) Upon the death, disability, resignation in contravention of
Section 10.1 or occurrence of the bankruptcy of a Member (the “Resigning
Member”), the Company shall have the right to treat such Member’s
successor(s)-in-interest as assignees of the Interest in the Company of the
Resigning Member, with only such rights of an assignee of a limited liability

39



--------------------------------------------------------------------------------



 



company interest under the Act as are consistent with the other terms and
provisions of this Agreement and with no other rights under this Agreement.
Without limiting the generality of the foregoing, the successor(s)-in-interest
of the Resigning Member shall have only the rights to allocations and
distributions provided in Articles IV, V and X, unless otherwise waived by all
of the other Members in their sole discretion. For purposes of this
Section 9.2(d), if the Resigning Member’s Interest in the Company is held by
more than one Person (for purposes of this subsection, the “Assignees”), the
Assignees shall appoint one Person with full authority to accept notices and
distributions with respect to such Interest in the Company on behalf of the
Assignees and to bind them with respect to all matters in connection with the
Company or this Agreement.

     Section 9.3. Further Requirements. In addition to the requirements of
Section 9.2, and unless waived in whole or in part by all of the Members in
their sole discretion, no Transfer of all or any portion of an Interest in the
Company may be made unless the following conditions are met:

     (a) the Transferor pays all reasonable costs and expenses, including,
without limitation, reasonable attorneys’ fees and disbursements and the cost of
the preparation, filing and publishing of any amendment to this Agreement or the
Certificate, incurred by the Company in connection with the Transfer;

     (b) the delivery to the Secretary of the Company of a fully executed copy
of all transfer documents relating to the Transfer, including, without
limitation, an instrument of transfer, executed by both the Transferor and the
Transferee, and the agreement in writing of the Transferee to:

     (i) be bound by the terms imposed upon such Transfer by the other Members
and by the terms of this Agreement; and

     (ii) assume all obligations of the Transferor under this Agreement relating
to the Interest in the Company that is the subject of such Transfer;

     (c) the representation of the Transferor and the Transferee, and, upon the
request of any Member, the delivery of an opinion of counsel reasonably
acceptable to such Member, that:

     (i) the Transfer will not cause the Company to be treated as an association
taxable as a corporation for Federal income tax purposes;

40



--------------------------------------------------------------------------------



 



     (ii) the Transfer will not cause the Company to be treated as a “publicly
traded partnership” within the meaning of Section 7704 of the Code;

     (iii) the Transfer will not result in the termination of the Company for
Federal income tax purposes; and

     (iv) the Transfer will not violate any requirement of, or otherwise
adversely affect the status of the Company or any of its affiliates under, the
Securities Act, the Securities Exchange Act or any other applicable Federal or
state securities laws, rules or regulations or violate or cause the Company to
violate any rule of any regulatory authority which may have jurisdiction over
the Company.

Any consents or waivers from any Member permitted under this Article IX shall be
given or denied in the sole discretion of such Member. The Members shall reflect
each Transfer and admission authorized under this Article IX (including the
terms and conditions imposed thereon by the Members) by preparing an amendment
to this Agreement, dated as of the date of such Transfer, to reflect such
Transfer or admission. The form and content of all documentation delivered to
any Member pursuant to this Section 9.3 shall be subject to the approval of such
Member, which approval may be granted or withheld in such Member’s sole
discretion.

     Section 9.4. Consequences of Transfers Generally.

     (a) In the event of any Transfer or Transfers permitted under this
Article IX, the Transferor and the Interest in the Company that is the subject
of such Transfer shall remain subject to all terms and provisions of this
Agreement, and the Transferee shall hold such Interest in the Company subject to
all unperformed obligations of the Transferor and shall agree in writing to the
foregoing if requested by any Member. Any successor or Transferee hereunder
shall be subject to and bound by all the provisions of this Agreement as if
originally a party to this Agreement.

     (b) Unless a Transferee of a Member’s Interest in the Company becomes a
Substituted Member, such Transferee shall have no right to obtain or require any
information or account of Company transactions, or to inspect the Company’s
books, or to vote on Company matters. Such a Transfer shall, subject to the last
sentence of Section 9.1, merely entitle the Transferee to receive the share of
distributions, income and losses to which the transferring Member otherwise
would be entitled. Each Member agrees that such Member will, after a Transfer of
that Member’s Interest in the Company (whether or not the Transferee becomes a

41



--------------------------------------------------------------------------------



 



Substituted Member) and upon request of any other Member, execute such
certificates or other documents and perform such acts as such other Member may
deem appropriate to preserve the limited liability of the Members under the laws
of the jurisdictions in which the Company is doing business.

     (c) Neither the Transfer of a Member’s Interest in the Company nor the
admission of a Substituted Member shall be cause for dissolution of the Company.

     Section 9.5. Capital Account. Any Transferee of a Member admitted as a
Member pursuant to the provisions of this Article IX shall succeed to the
Capital Account so Transferred to such Transferee.

     Section 9.6. Additional Filings. Upon the admission of a Substituted Member
under Section 9.2, the Company shall cause to be executed, filed and recorded
with the appropriate governmental agencies such documents (including amendments
to this Agreement) as are required to accomplish such substitution.

ARTICLE X

RESIGNATION OF MEMBERS;
TERMINATION OF COMPANY; LIQUIDATION
AND DISTRIBUTION OF ASSETS

     Section 10.1. Resignation of Members. Except as otherwise specifically
permitted in this Agreement, no Member shall at any time withdraw, retire or
resign from the Company. Any Member withdrawing, retiring or resigning in
contravention of this Section 10.1 shall indemnify, defend and hold harmless the
Company and all other Members from and against any losses, expenses, judgments,
fines, settlements or damages suffered or incurred by the Company or any other
Member arising out of or resulting from such retirement or resignation.

     Section 10.2. Dutch Auction Procedure.

42



--------------------------------------------------------------------------------



 



     (a) If at any time (i) during the continuation of a Dutch Auction Event or
(ii) on or after May 31, 2002, either Member (the “Offeror”) delivers to the
Company and the other Member (the “Offeree”) a written notice (the “Offeror’s
Notice”) stating that the Offeror is willing both (A) to purchase the Offeree’s
Interest in the Company and all of the Offeree’s other Venture Interests for a
specified purchase price in cash (the “Offer Price”), subject only to the terms
and conditions set forth on Annex F hereto, and (B) to sell the Offeror’s
Interest in the Company and all of the Offeror’s other Venture Interests to the
Offeree for the Offer Price and on the same terms and conditions, then for a
period of 30 days after receipt of the Offeror’s Notice, the Offeree shall have
the irrevocable and exclusive option, exercisable by written notice (the
“Offeree’s Notice”) to the Offeror, with a copy to the Company, to purchase all
(but not less than all) of the Offeror’s Interest in the Company and the
Offeror’s other Venture Interests at the Offer Price on such terms and
conditions. If the Offeree exercises its option under this Section 10.2(a), then
the Offeror shall sell all of its Interest in the Company and all of its other
Venture Interests to the Offeree (or to the Offeree’s Parent or any Wholly Owned
Subsidiary of the Offeree’s Parent designated by the Offeree in writing), and
the Offeree shall purchase all such Interest in the Company and other Venture
Interests from the Offeror, at the Offer Price and on the terms and conditions
specified in the Offeror’s Notice, in accordance with paragraphs (b) through
(d) of this Section 10.2. If the Offeree does not exercise its option under this
Section 10.2(a), then the Offeror (or any Wholly Owned Subsidiary of the Offerer
or of the Offeror’s Parent) shall purchase all of the Offeree’s Interest in the
Company and other Venture Interests, and the Offeree shall sell all of its
Interest in the Company and other Venture Interests to the Offeror, at the Offer
Price and on such terms and conditions, in accordance with paragraphs
(b) through (d) of this Section 10.2.

     (b) The closing of all purchases and sales of Interest in the Company under
Section 10.2(a) (the “Dutch Auction Closing”) shall take place at the principal
executive offices of the purchaser of the Interest in the Company and the other
Venture Interests (the “Purchaser”), or such other place inside or outside the
State of Delaware as may be agreed upon by the seller of the Interest and the
other Venture Interests in the Company (the “Seller”) and the Purchaser.

     (c) The Dutch Auction Closing shall take place at 10:00 a.m., local time,
on the later of (i) the Business Day that is on or immediately after the 90th
day following delivery of a Offeror’s Notice or (ii) the tenth Business Day
following the expiration or termination of all legally required waiting periods
applicable to such sales and purchases, or at such other time and/or place as
may be agreed upon by the Seller and the

43



--------------------------------------------------------------------------------



 



Purchaser.

     (d) At the Dutch Auction Closing, provided that the conditions specified in
Annex F hereto are satisfied, (i) the Seller shall assign and transfer to the
Purchaser good and valid title to the Interest in the Company and other Venture
Interests being purchased by the Purchaser (or such assignee), by such
certificates, legal opinions and other instruments of transfer as the Purchaser
(or such assignee) shall reasonably request, all in form and substance
reasonably satisfactory to the Purchaser (or such assignee) and (ii) the
Purchaser (or such assignee) shall pay to the Seller the Purchase Price in cash,
by delivery of a certified or bank check or by wire transfer of immediately
available funds to such account as the Seller shall direct by written notice
delivered to the Purchaser (or such assignee) not later than two Business Days
before the Dutch Auction Closing.

Section 10.3. Dissolution of Company

     (a) The Company shall be dissolved, wound up and terminated as provided
herein upon the first to occur of the following:

     (i) the Dissolution Date;

     (ii) the death, insanity, retirement, removal, expulsion, withdrawal,
resignation (except as the result of a transfer described in the second proviso
of Section 9.2(d)) or bankruptcy of any Member (an “Event of Withdrawal”);

provided, however, that in the event that a Member delivers a Offeror’s Notice
then the Dissolution Date shall be extended, if necessary, until (x) the tenth
Business Day after the Dutch Auction Closing occurs or (y) the date on which
fulfillment of the Dutch Auction Closing becomes impossible, as the case may be,
and provided further that, upon the occurrence of an Event of Withdrawal, the
remaining Member or Members may, by written consent of a Majority in Interest of
the Members, elect to continue the business of the Company, prior to application
of the liquidation provisions of this Article X, such action to be taken within
60 days after such Event of Withdrawal. In the case of a resignation described
in Section 9.2(c), the written consent of each other Member to the admission of
the Transferee as a Substituted Member shall also constitute the written consent
described in the previous sentence.

     (b) In the event of the dissolution of the Company for any reason, a
liquidating agent appointed by a Majority in Interest of the Members, or if a
Majority in Interest of the Members cannot agree, appointed by the American
Arbitration Association (the “Liquidator”), shall commence to wind up the

44



--------------------------------------------------------------------------------



 



affairs of the Company and to liquidate the Company Assets. The Members shall
continue to share all income, losses and distributions during the period of
liquidation in accordance with Articles IV and V. The Liquidator shall have full
right and unlimited discretion to determine the time, manner and terms of any
sale or sales of Company Assets pursuant to such liquidation, giving due regard
to the activity and condition of the relevant market and general financial and
economic conditions.

     (c) The Liquidator shall have all of the rights and powers with respect to
the Company Assets in connection with the liquidation and termination of the
Company that the Members would have with respect to the Company Assets during
the term of the Company, and the Liquidator is hereby expressly authorized and
empowered to execute any and all documents necessary or desirable to effectuate
the liquidation and termination of the Company and the transfer of any Company
Assets.

     (d) Notwithstanding the foregoing, a Liquidator which is not a Member shall
not be deemed a Member and shall not have any of the economic interests in the
Company of a Member; and such Liquidator shall be compensated for its services
to the Company at normal, customary and competitive rates for its services to
the Company, as reasonably determined by the Majority in Interest of the
Members.

     Section 10.4. Distribution in Liquidation.

     (a) The Company Assets shall be applied in the following order of priority:

     (i) first, to pay the costs and expenses of the winding up, liquidation and
termination of the Company;

     (ii) second, to creditors of the Company, in the order of priority provided
by law;

     (iii) third, to establish reserves reasonably adequate to meet any and all
contingent or unforeseen liabilities or obligations of the Company; provided,
however, that at the expiration of such period of time as the Liquidator may
deem advisable, the balance of such reserves remaining after the payment of such
contingencies or liabilities shall be distributed as hereinafter provided;

     (iv) fourth, to the Members for loans, if any, made by them to the Company;
and

     (v) fifth, to the Members in accordance with the positive balances in the
Members’ Capital Accounts.

     (b) If the Liquidator, in its sole discretion,

45



--------------------------------------------------------------------------------



 



determines that Company Assets other than cash are to be distributed, then the
Liquidator shall cause the Value of the assets not so liquidated to be
determined. Such assets shall be retained or distributed by the Liquidator as
follows:

     (i) The Liquidator shall retain assets having an appraised value, net of
any liability related thereto, equal to the amount by which the net proceeds of
liquidated assets are insufficient to satisfy the requirements of subparagraphs
(i), (ii), and (iii) of Section 10.4(a); and

     (ii) The remaining assets shall be distributed to the Members in the manner
specified in subparagraphs (iv) and (v) of Section 10.4(a).

     (c) If the Liquidator, in its sole discretion, deems it not feasible or
desirable to distribute to each Member its allocable share of each Company
Asset, the Liquidator may allocate and distribute specific Company Assets to one
or more Members as the Liquidator shall reasonably determine to be fair and
equitable, taking into consideration, inter alia, the Value of such Company
Assets and the tax consequences of the proposed distribution upon each of the
Members (including both distributees and others, if any). Any distributions in
kind shall be subject to such conditions relating to the disposition and
management thereof as the Liquidator deems reasonable and equitable.

     Section 10.5. Final Reports. Within a reasonable time following the
completion of the liquidation of the Company Assets, the Liquidator shall
deliver to each of the Members a statement audited by the Accountants which
shall set forth the Company Assets as of the date of complete liquidation and
each Member’s portion of distributions pursuant to Section 10.4.

     Section 10.6. Rights of Members. Each Member shall look solely to the
Company Assets for all distributions with respect to the Company and such
Member’s Capital Contribution (including return thereof), and such Member’s
share of profits or losses thereof, and shall have no recourse therefor (upon
dissolution or otherwise) against any other Member. No Member shall have any
right to demand or receive property other than cash upon dissolution and
termination of the Company.

     Section 10.7. Deficit Restoration. Notwithstanding any other provision of
this Agreement to the contrary, upon liquidation of a Member’s Interest in the
Company (whether or not in connection with a liquidation of the Company), no
Member shall have any liability to restore any deficit in its Capital Account.
In addition, no allocation to any Member of any loss, whether attributable to
depreciation or otherwise, shall create any Company Asset, even if such
allocation reduces the Capital

46



--------------------------------------------------------------------------------



 



Account of any Member or creates or increases a deficit in such Capital Account;
it is also the intent of the Members that no Member shall be obligated to pay
any such amount to or for the account of the Company or any creditor of the
Company (however, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Member is obligated to
make any such payment, such obligation shall be the obligation of such Member
and not of the Company). The obligations of the Members to make Capital
Contributions pursuant to Article III are for the exclusive benefit of the
Company and not of any creditor of the Company; no such creditor is intended as
a third-party beneficiary of this Agreement nor shall any such creditor have any
rights hereunder, including, but without limitation, the right to enforce any
capital contribution obligation of the Members.

     Section 10.8. Termination. The Company shall terminate when all the Company
Assets shall have been disposed of and distributed as provided in Section 10.4.
The Liquidator shall then execute and cause to be filed a Certificate of
Cancellation of the Company. Notwithstanding the termination of the Company,
(a) the provisions of Article XIII shall survive such termination for the period
stated therein and (b) the provisions of Section 14.2 shall survive such
termination forever.

ARTICLE XI

NOTICES AND VOTING

     Section 11.1. Notices. All notices, demands or requests required or
permitted under this Agreement must be in writing, and shall be made by hand
delivery, certified mail, overnight courier service or telecopier to the
following address or telecopy number:



  (a)   In the case of the Company:



      Education First Marketing LLC
5100 West Lemon Street, Suite 150
Tampa, FL 33609
Facsimile No.: (813) 281-3350
Attn: Executive Vice-President—Sales
        with a copy to:         Education First Marketing LLC
300 Jericho Quad — 1st Floor
Jericho, NY 11753
Telecopy No.: (516) 932 0754
Attention: Chief Executive Officer

47



--------------------------------------------------------------------------------



 



  (b)   In the case of TCB Sub:         TCB Education First Corporation
One Chase Manhattan Plaza, 17th Floor
New York, New York 10081
Telecopy No.: (212) 552-7218
Attention: Mr. William H. Hoefling         with a copy to:         The Chase
Manhattan Bank
270 Park Avenue, 41st Floor
New York, New York 10017
Telecopy No.: (212) 270-1223
Attention: Barbara Toppeta, Esq.     (c)   In the case of Sallie Mae:        
Student Loan Marketing Association
1050 Thomas Jefferson Street N.W.
Washington, D.C. 20007
Telecopy No.:(202) 298-7256
Attention: General Counsel

Any party may designate a different address by a notice similarly given to the
Company. Any such notice or communication shall be deemed given when delivered
by hand, if delivered on a Business Day, the next Business Day after delivery by
hand if delivered by hand on a day that is not a Business Day; four Business
Days after being deposited in the United States mail, postage prepaid, return
receipt requested, if mailed; on the next Business Day after being deposited for
next day delivery with Federal Express or a similar overnight courier; when
receipt is acknowledged, if telecopied on a Business Day; and the next Business
Day following the day on which receipt is acknowledged if telecopied on a day
that is not a Business Day.

     Section 11.2. Voting. Any action requiring the affirmative vote of Members
under this Agreement, unless otherwise specified herein, may be taken by vote at
a meeting or, in lieu thereof, by written consent of Members with the required
percentage of Interest in the Company, following notice to all the Members.

48



--------------------------------------------------------------------------------



 



ARTICLE XII

BOARD OF REPRESENTATIVES

     Section 12.1. Number of Representatives; Power of Representatives. The
Board shall consist of eight individuals (the “Representatives”), four of whom
shall be selected by TCB Sub and four of whom shall be selected by Sallie Mae.
Each Member shall notify the Company and the other Member in writing of the
appointment or removal of any of its Representatives and of the identity of the
Representative so appointed or removed, and no such appointment or removal shall
be effective until such notice is delivered. The Representatives shall act in
such capacity solely as agents and representatives of the Member who appoints
them and neither the Representatives nor any Member shall have any fiduciary
duty or other similar obligation towards the Company or any other Member. Any
consent, approval, determination, agreement, amendment, modification,
authorization, assignment or other action approved by a Supermajority Vote (as
defined below) shall be deemed to be (and shall be as binding on the Company and
the Members as), for all purposes of this Agreement, a consent, approval,
determination, agreement, amendment, modification, authorization, assignment or
other action by a Majority in Interest of the Members. For purposes of the
foregoing sentence, (i) “Supermajority Vote” means the affirmative vote of at
least six Representatives, including at least three Representatives selected by
TCB Sub and at least three Representatives selected by Sallie Mae, without any
negative vote by any Representative, and (ii) at any meeting of the Board, the
Representatives selected by any Member who are attending such meeting, either in
person or by telephone, shall act as proxies for the Representatives selected by
such Member who are not attending the meeting, so that the affirmative vote of
all Representatives selected by a Member who are attending the meeting shall be
deemed to be the affirmative vote of all Representatives selected by such
Member.

     Section 12.2. Removal of Representatives. Either Member may, at any time,
remove any or all of the Representatives selected by such Member and may select
new Representatives to serve in their stead. Such removal and substitution shall
be effective with or without advance notice thereof to the Company or the other
Member.

     Section 12.3. Compensation of Representatives. The Company will not pay any
fees, expenses or other compensation to the Representatives for their services
as such or for their attendance at meetings of the Board.

     Section 12.4. Meetings of the Board. The Board shall hold regular meetings
monthly during 1996 and at least once in each fiscal quarter thereafter. Special
meetings of the Board

49



--------------------------------------------------------------------------------



 



may be called at any time by any Representative. All meetings of the Board shall
be held at such time and place as may be designated by the Chair. The Chair
shall preside at all meetings of the Board, except that if the Chair is absent,
another Representative chosen by majority vote of the Representatives present
shall preside. At least ten days’ notice shall be given to each Member of any
meeting of the Board. Representatives may participate in a meeting of the Board
by means of conference telephone or similar communications equipment enabling
all individuals participating in the meeting to hear each other at the same
time.

ARTICLE XIII

NON-SOLICITATION; NON-COMPETITION

     Section 13.1. Agreement not to Solicit. Except as set forth in the next
sentence, until the earlier of the dissolution of the Company and the second
anniversary of the Dutch Auction Closing (such earlier date, the “Expiration
Date”), each Member will refrain from, either alone or in conjunction with any
other Person, or directly or indirectly through its present or future
Affiliates, soliciting to employ any individual who within the prior twelve
months had been an Officer or employee of the Company or a Subsidiary of the
Company, unless (a) such Officer or employee (i) resigns voluntarily from the
Company and its Subsidiaries without any solicitation (other than those
permitted by the next sentence) from such Member or such Subsidiary or (ii) is
terminated by the Company or any Subsidiary of the Company on or after the
Closing Date; or (b) such employment or engagement is consented to by each other
Member (which consent shall not be unreasonably withheld); provided, however,
that on and after December 1, 1996, each Member may solicit to employ any Chase
Employee (as such term is defined in the Omnibus Agreement dated as of the date
hereof among Chase, The Chase Manhattan Bank, the Company and Sallie Mae (the
“Omnibus Agreement”)) or Sallie Mae Employee (as such term is defined in the
Omnibus Agreement) named on Schedule 3 of the Omnibus Agreement. The
restrictions set forth in the preceding sentence shall not apply to (x) any
solicitation which is conducted solely through advertisements in periodicals of
general circulation or (y) any employment or solicitation by the Purchaser in
the event of the purchase by one Member of all of the Interests in the Company
pursuant to Section 10.2.

50



--------------------------------------------------------------------------------



 



     Section 13.2. Agreement not to Compete.

     (a) TCB Sub hereby agrees that, after the Closing Date and until the
Expiration Date, TCB Sub will refrain from, either alone or in conjunction with
any other Person, or directly or indirectly through its present or future
Affiliates, taking any of the following actions without the consent of a
Majority in Interest of the Members, except as otherwise provided by this
Agreement and the other Venture Agreements:

    (i) with respect to Education Related Loans described in clauses (i),
(ii) or (iii) of the definition of “Education Related Loans” or any loans made
for the purpose of repaying or consolidating any such Education Related Loans,
engaging in the marketing, making, purchasing, servicing or owning of such
Education Related Loans or such consolidation loans;

    (ii) with respect to Education Related Loans described in clause (iv) of the
definition of “Education Related Loans”, marketing any such Education Related
Loans to individual borrowers through any educational, guaranty or similar
institutions;

    (iii) licensing, using or permitting its Affiliates to license or use the
Chase Trademarks for any purpose in connection with Education Related Loans; or

    (iv) using the Sallie Mae Trademarks other than in connection with Education
Related Loans or Other Approved Products and Services that are marketed or owned
by the Company;

provided, however, that the restrictions set forth in subparagraphs (i) and
(ii) of this Section 13.2(a) (the “Applicable Restrictions”) shall not apply to
any Person which after the date hereof may become an Affiliate of Chase as a
result of, or in connection with, the acquisition of Chase (or a controlling
interest in Chase) by another company, or the acquisition of another company or
business (or a controlling interest therein) by Chase or by an Affiliate of
Chase, or the merger between Chase and another company, or to the surviving
company of any such merger (such acquired, acquiring or surviving company or
business, the “Restricted Company”), so long as, following the consummation of
such acquisition or merger, (x) until the Expiration Date, the Restricted
Company does not use the Chase Trademarks in connection with the business of the
Restricted Company that would otherwise violate the Applicable Restrictions (the
“Restricted Business”), (y) until the earlier of the dissolution of the Company
and the Dutch Auction Closing, Chase or the surviving company of the merger, as
the case may be, does not take any action, the primary purpose of which is to

51



--------------------------------------------------------------------------------



 



cause the market share of the Restricted Business to increase materially beyond
its historical pattern prior to such acquisition or merger and (z) until the
earlier of the dissolution of the Company and the Dutch Auction Closing, Chase
continues to provide at least the same level of financial support and management
cooperation to the Company as prior to such acquisition or merger. In the event
that (q) as a result of, or in connection with, any such acquisition or merger,
the Chase Trademarks are abandoned, or otherwise cease to be widely used, by
Chase and its Affiliates, considered as a whole, and (r) following the
consummation of such acquisition or merger, the Restricted Company engages in
the Restricted Business, then Sallie Mae shall have the right to deliver a Dutch
Auction Event Notice to TCB Sub.

     (b) Sallie Mae hereby agrees that, except as provided in the Venture
Agreements, after the Closing Date and until the Expiration Date, Sallie Mae
will refrain from, either alone or in conjunction with any other Person, or
directly or indirectly through its present or future Affiliates, taking any of
the following actions without the consent of a Majority in Interest of the
Members, except as otherwise provided in this Agreement and the Venture
Agreements:

    (i) making any loans to any Person for the purpose of repaying or
consolidating any Education Related Loans owned by the Company or the Trust;

    (ii) using customer lists owned by the Company or other information obtained
directly or indirectly from the Company, the Finance Company or the Trust for
the purpose of making any Education Related Loans to any Borrower;

    (iii) using the Chase Trademarks other than in connection with Education
Related Loans or Other Approved Products and Services marketed, provided or
owned by the Company or the Trust;

    (iv) marketing, making, purchasing or otherwise providing any Education
Related Loans to Borrowers generally, without also offering to market, make,
purchase or otherwise provide such Education Related Loans through the Company
on a non-exclusive basis on commercially reasonable terms and conditions; or

    (v) marketing, making, purchasing or otherwise providing any loans or other
financial products or services (including without limitation any Education
Related Loans) to individuals through lenders that have entered into a
commitment to sell Education Related Loans on a continuing basis to Sallie Mae
or any of its Affiliates (“Commitment Lenders”) without also offering to market,
make, purchase or

52



--------------------------------------------------------------------------------



 



otherwise provide such loans or other financial services through the Company on
a non-exclusive basis on substantially the same terms and conditions as those
offered to Commitment Lenders; provided, however, that the provisions of this
paragraph (v) shall not apply to products or services offered only through
arrangements negotiated by Sallie Mae with a single Commitment Lender or a small
group of Commitment Lenders and not made broadly available to Commitment Lenders
in general; and provided further that Sallie Mae shall continue to provide at
least the same level of financial support and management cooperation to the
Company as prior to the time that Sallie Mae offered such products or services
through Commitment Lenders.

     (c) The parties hereto recognize that the laws and public policies of the
various states of the United States may differ as to the validity and
enforceability of covenants similar to those set forth in this Section 13.2. It
is the intention of the parties that the provisions of this Section 13.2 be
enforced to the fullest extent permissible under the laws and policies of each
jurisdiction in which enforcement may be sought, and that the unenforceability
(or the modification to conform to such laws or policies) of any provisions of
this Section 13.2 shall not render unenforceable, or impair, the remainder of
the provisions of this Section 13.2. Accordingly, if any provision of this
Section 13.2 shall be determined to be invalid or unenforceable, such invalidity
or unenforceability shall be deemed to apply only with respect to the operation
of such provision in the particular jurisdiction in which such determination is
made and not with respect to any other provision or jurisdiction.

     (d) The parties hereto acknowledge and agree that any remedy at law for any
breach of the provisions of this Section 13.2 would be inadequate, and each
party hereby consents to the granting by any court of any interim or provisional
relief (including injunction or other equitable relief) that may be necessary to
protect the rights or property of the nonbreaching party, pending the
establishment of an arbitral tribunal pursuant to Section 14.2 to arbitrate the
dispute arising out of such breach.

     Section 13.3. Use of Customer Lists by Members.

     (a) Except as provided in Section 13.2 and this Section 13.3, no Member
shall use or have access to the Company’s customer list or marketing services.

     (b) Any Member may contract with the Company, on a commercially reasonable
basis, for the Company to market on such Member’s behalf, through the Company’s
standard marketing channels, any loan, product or service, including but not
limited to Other Approved Products and Services for which the Company has

53



--------------------------------------------------------------------------------



 



not (by a vote of a Majority in Interest of the Members) been deemed the
exclusive provider. Any such marketing services contract shall require the
approval of a Majority in Interest of the Members.

     (c) Any Member may obtain and use the Company’s customer lists for its own
business purposes, provided that such purposes do not include the marketing,
making, purchasing, servicing or owning of any Education Related Loan whatsoever
or of any Other Approved Products and Services that has (by a vote of a Majority
in Interest of the Members) been deemed to be the exclusive product or service
of the Company. The receipt and use of the Company’s customer lists shall be at
no cost to the Member except for the specific costs of generating and providing
such copy.

     (d) The Members shall have equal access to include materials in mailings
made by or on behalf of the Company. There shall be no charge for such access.
Notwithstanding the foregoing, no marketing, sales, solicitation or promotional
material shall be included in any such mailing without the approval of a
Majority in Interest of the Members.

     Section 13.4. Offer of New Products and Services to the Company.

     (a) Each Member may, but shall not (except as set forth in
Section 13.2(b)(iv) and (v)) be required to, offer to the Company the
non-exclusive right to market, provide and own any product or service reasonably
related to the Business which, if approved by a Majority in Interest of the
Members, would constitute an Education Related Loan or Other Approved Products
and Services. Any such offer shall remain open for a period of not less than
thirty (30) days and may be accepted by a Majority in Interest of the Members.

     (b) The Officers of the Company may, from time to time as they deem
appropriate, suggest new products and services to the Members to be marketed,
provided and/or owned by the Company. A Majority in Interest of the Members
shall determine whether or not any such product or service shall be offered by
the Company and, if so offered, whether the Company’s rights to such product or
service shall be exclusive and, if such rights are to be exclusive, the terms of
such exclusivity.

ARTICLE XIV

MISCELLANEOUS

     Section 14.1. Entire Agreement. This Agreement, the Exhibits and Annex
hereto and the documents referred to herein

54



--------------------------------------------------------------------------------



 



contain the complete agreement among the parties hereto relating to the subject
matter hereof and supersede any prior understandings, agreements or
representations by and between the parties, written or oral, which may have
related to the subject matter hereof in any way. This Agreement is made in
connection with and as an integral part of the transactions set forth in the
Venture Agreements, and all terms and conditions set forth herein are to be
construed in light of and in accordance with, the terms and conditions of the
Venture Agreements.

     Section 14.2. Governing Law, Arbitration, Specific Performance, Choice of
Forum, Damages and Expenses.

     (a) Except as provided in Section 14.2(b)(ii), this Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard for principles of conflicts of laws that would require the
application of the law of a jurisdiction other than the State of Delaware.

     (b) Any Legal Dispute arising at any time or any Policy Disagreement
arising on or prior to the sixth anniversary of the Closing Date shall be
finally and conclusively determined by arbitration in a proceeding conducted in
New York, N.Y. in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA”), except as provided herein:

    (i) No Member shall submit any Legal Dispute or Policy Disagreement to
arbitration unless the procedures set forth in Section 7.16 have first been
complied with.

    (ii) The conduct of the arbitration, the resort to a court for interim,
provisional or equitable remedies, the enforcement of any award and any other
question of arbitration law or procedure shall be governed by the United States
Arbitration Act, 9 U.S.C. §§ 1-16.

    (iii) In the event of a Legal Dispute:

     (A) The arbitration shall be conducted before a tribunal composed of three
neutral arbitrators, one to be appointed by the claimant, another by the
respondent and the third, who shall act as chair, to be appointed by the first
two arbitrators, except that if either party fails to appoint its arbitrator
within 21 days of respondent’s receipt of claimant’s demand for arbitration or
if the first two arbitrators cannot agree on the identity of the third, the AAA
shall appoint an arbitrator to fill any such vacancy.

     (B) Each party shall obtain the consent of its appointee to serve as
arbitrator. The AAA shall obtain the consent of any appointee selected by it.

55



--------------------------------------------------------------------------------



 



     (C) The parties intend that each of the arbitrators be independent and
impartial. To this end, each arbitrator shall disclose to the parties and to the
other members of the tribunal, any professional, familial or social
relationships, present or past, with any party or its counsel. In the event that
either party believes that any arbitrator is not independent and impartial, such
party may apply in writing for the removal of such arbitrator. Such application
shall be made (I) if the arbitrator being challenged is the chair or if no chair
is then in office, to the AAA, and (II) in any other case, to the chair. The AAA
or the chair, as the case may be, shall reach and render a decision in writing
regarding such application within five Business Days after delivery thereof,
which decision shall be final. If such decision includes a finding that the
challenged arbitrator is not independent and impartial, such arbitrator shall
automatically be removed from the tribunal. The vacancy arising from such
removal shall be filled by the party who was originally entitled to appoint such
arbitrator or, in the case of the chair, by the other arbitrators (or if they
are unable to agree, by the AAA).

     (D) The tribunal shall determine the rights and obligations of the parties
according to the substantive laws of the State of Delaware (excluding conflicts
of laws principles), in accordance with Section 14.2(a), as though acting as a
court of the State of Delaware.

     (E) Each arbitrator shall not have, and shall not have had within the
three-year period ending on the date of his or her appointment, any significant
business dealings with, any of the parties or their Affiliates.

    (iv) In the event of a Policy Disagreement arising on or prior to the sixth
anniversary of the Closing Date:

     (A) There shall be a single arbitrator appointed by mutual agreement of the
parties within 7 days of the respondent’s receipt of claimant’s demand for
arbitration. If such arbitrator has not been appointed within such 7 day period,
such appointment shall be made by the AAA upon the written request of either
party within 7 days of such request.

     (B) The arbitrator shall have at least five years senior level experience
in the origination and purchase of student loans which are guaranteed by a
governmental agency.

56



--------------------------------------------------------------------------------



 



     (C) The hearing shall be held no later than 90 days following the
appointment of the arbitrator.

     (D) Each party shall make a single, comprehensive business proposal in
writing setting forth its view of the appropriate resolution of the Policy
Disagreement. In resolving the Policy Disagreement, the arbitrator shall choose,
in its entirety and without modification, one or the other of the business
proposals submitted by the parties. The arbitrator shall not have any power to
choose any other or compromise solution to the Policy Disagreement, unless the
parties otherwise agree in writing.

     (E) In determining which of the two business proposals to choose, the
arbitrator may take into account the business, financial and legal consequences
of the two business proposals on the parties, as well as on the Company and any
other factors that he or she deems relevant.

    (v) Each arbitrator shall not be, and shall not have been within the
three-year period ending on the date of his or her appointment, an officer,
director, employee, agent or attorney of or for, any of the parties or any of
their Affiliates.

    (vi) All awards for damages suffered by a non-defaulting party as a result
of the default of a defaulting party shall include interest at the prime rate
from time to time announced by The Chase Manhattan Bank, plus 2% per annum, from
the date such damages were suffered.

    (vii) Either party may, without inconsistency with this agreement, seek from
a court any interim or provisional relief that may be necessary to protect the
rights or property of that party, pending the establishment of the arbitral
tribunal.

    (viii) Judgment upon any arbitral award may be entered in any court of
competent jurisdiction in the United States of America.

    (ix) Each party waives any claim, right or entitlement to consequential,
punitive or exemplary damages (including any damages for lost profits) or any
other damages of any kind or nature in excess of compensatory damages, and any
arbitral panel is specifically divested of any power to award any damages in the
nature of consequential, punitive or exemplary damages or any other damages of
any kind or

57



--------------------------------------------------------------------------------



 



nature in excess of compensatory damages.

    (x) Each party shall bear its own costs and expenses and an equal share of
the arbitrators’ and administrative fees of arbitration.

    (xi) This Agreement and the rights and obligations of the parties shall
remain in full force and effect pending the award in any arbitration proceeding
hereunder.

    (xii) All notices by one party to the other in connection with the
arbitration shall be in accordance with the provisions of Section 11.1 except
that no notice may be given by telecopy.

    (xiii) Except to the extent necessary in connection with a proceeding
relating to arbitration or to an arbitration award contemplated by this
Section 14.2, information concerning (A) the existence of an arbitration,
(B) any documentary or other evidence given by a party or witness in the
arbitration or (C) the arbitration award may not be disclosed by the tribunal
administrator, any arbitrators, any party or its counsel to any person or entity
not connected with the proceeding unless required to do so by law or by a court
or competent regulatory body, and then only to the extent of disclosing no more
than that which is legally required.

    (xiv) The arbitral tribunal may consolidate an arbitration under this
Agreement with any arbitration arising under or relating to the Venture
Agreements if the subject of the Legal Disputes thereunder arise out of or
relate essentially to the same set of facts or transactions. In any consolidated
proceedings, Sallie Mae and any or all of its Affiliates shall be treated as a
single party and Chase and any and all of its Affiliates shall be treated as a
single party. Such consolidated arbitration shall be determined by the arbitral
tribunal appointed for the arbitration proceeding that was commenced first in
time.

     Section 14.3. Effect. Except as herein otherwise specifically provided,
this Agreement shall be binding upon and inure to the benefit of the parties and
their legal representatives, successors and permitted assigns.

     Section 14.4. Pronouns and Number. Wherever from the context it appears
appropriate, each term stated in either the singular or the plural shall include
the singular and the plural, and pronouns stated in either the masculine,
feminine or neuter shall include the masculine, feminine and neuter.

     Section 14.5. Captions. Captions contained in this

58



--------------------------------------------------------------------------------



 



Agreement are inserted only as a matter of convenience and in no way define,
limit or extend the scope or intent of this Agreement or any provision hereof.

     Section 14.6. Partial Enforceability. If any provision of this Agreement,
or the application of such provision to any Person or circumstance, shall be
held invalid, the remainder of this Agreement, or the application of such
provision to Persons or circumstances other than those to which it is held
invalid, shall not be affected thereby.

     Section 14.7. Counterparts. This Agreement may contain more than one
counterpart of the signature page and this Agreement may be executed by the
affixing of the signatures of each of the Members to one of such counterpart
signature pages. All of such counterpart signatures pages shall be read as
though one, and they shall have the same force and effect as though all of the
signers had signed a single signature page.

     Section 14.8. No Third Party Beneficiaries. Except as set forth in
Article VIII, this Agreement is solely for the benefit of the parties hereto and
shall not be deemed to confer upon any third party any remedy, claim, liability,
reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.

     Section 14.9. Certain Indemnification. Each assigning Member, Substituted
Member and each assignee of any Interest in the Company (or any portion thereof)
shall indemnify and hold harmless the Company, each other Member and every
shareholder, partner, officer, director, employee or Affiliate of each other
Member who was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative by reason of or arising from any
actual or alleged misrepresentation, misstatement of facts or omission to state
facts made (or omitted to be made) by such indemnifying party in connection with
any Transfer of all or any part of any Interest in the Company, against expenses
for which the Company or such other Person has not otherwise been reimbursed
(including judgments, fines, amounts paid in settlement and reasonable
attorneys’ fees and disbursements) actually and reasonably incurred by the
indemnified party in connection with such action, suit or proceeding; provided,
however, that the foregoing indemnification shall not be valid as to any Member
who supplied the information which gave rise to any actual material
misrepresentation, misstatement of facts or omission to state facts.

     Section 14.10. Waiver of Partition. The Members hereby agree that the
Company Assets are not and will not be suitable for partition. Accordingly, each
Member hereby

59



--------------------------------------------------------------------------------



 



irrevocably waives any and all rights (if any) that such Member may have to
maintain any action for partition of any of such Company Assets.

     Section 14.11. Amendments and Actions to be in Writing. No provision of
this Agreement may be amended, modified or waived except by an instrument in
writing signed by all the Members. No action by a Majority in Interest of the
Members shall be effective unless evidenced by an instrument in writing signed
by Members representing a Majority in Interest of the Members. No action by the
Board shall be effective unless evidenced by an instrument in writing signed by
Representatives representing the requisite number of Representatives or unless
the taking of such action by the requisite number of Representatives is recorded
in the minute book kept by the Secretary, and attested by the Secretary or an
Assistant Secretary and such minutes have approved by the requisite number of
Representatives at a duly constituted meeting.

60



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement.

              TCB EDUCATION FIRST CORPORATION
 
       

  By:   /s/ William H. Hoefling

     

--------------------------------------------------------------------------------


      Name: William H. Hoefling

      Title: President
 
            STUDENT LOAN MARKETING ASSOCIATION
 
       

  By:   /s/ Lydia M. Marshall

     

--------------------------------------------------------------------------------


      Name: Lydia M. Marshall

      Title: Executive Vice President

61



--------------------------------------------------------------------------------



 



ANNEX A

CHASE TRADEMARKS

 



--------------------------------------------------------------------------------



 



ANNEX B

OTHER APPROVED PRODUCTS AND SERVICES

 



--------------------------------------------------------------------------------



 



ANNEX C

SALLIE MAE TRADEMARKS

 



--------------------------------------------------------------------------------



 



ANNEX D

VENTURE AGREEMENTS

 



--------------------------------------------------------------------------------



 



ANNEX E

CAPITAL CONTRIBUTIONS

         
TCB EDUCATION FIRST CORPORATION
  $ 1,000,000  
 
       
STUDENT LOAN MARKETING ASSOCIATION
  $ 1,000,000  

 



--------------------------------------------------------------------------------



 



ANNEX F

TERMS AND CONDITIONS FOR DUTCH AUCTION SALES

 



--------------------------------------------------------------------------------



 



EXHIBIT I

PRELIMINARY BUSINESS PLAN

 